Exhibit 10.1

 

U.S.$4,500,000,000

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

Dated as of April 15, 2005

 

Among

 

KRAFT FOODS INC.

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.

 

and

 

CITIBANK, N.A.

 

as Administrative Agents

 

and

 

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH

 

and

 

DEUTSCHE BANK SECURITIES INC.

 

as Syndication Agents

 

and

 

ABN AMRO BANK N.V.

 

and

 

BNP PARIBAS

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

and

 

UBS SECURITIES LLC

 

as Arrangers and Documentation Agents

 

* * * * * * * * * *

 

J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH and DEUTSCHE BANK SECURITIES
INC.

 

as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

Section 1.01.

Certain Defined Terms

 

Section 1.02.

Computation of Time Periods

 

Section 1.03.

Accounting Terms

 

 

 

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

 

 

 

 

Section 2.01.

The Pro Rata Advances

 

Section 2.02.

Making the Pro Rata Advances

 

Section 2.03.

Repayment of Pro Rata Advances

 

Section 2.04.

Interest on Pro Rata Advances

 

Section 2.05.

Additional Interest on LIBO Rate Advances

 

Section 2.06.

Conversion of Pro Rata Advances

 

Section 2.07.

The Competitive Bid Advances

 

Section 2.08.

LIBO Rate Determination

 

Section 2.09.

Fees

 

Section 2.10.

Optional Termination or Reduction of the Commitments and Extension of
Termination Date

 

Section 2.11.

Optional Prepayments of Pro Rata Advances

 

Section 2.12.

Increased Costs

 

Section 2.13.

Illegality

 

Section 2.14.

Payments and Computations

 

Section 2.15.

Taxes

 

Section 2.16.

Sharing of Payments, Etc

 

Section 2.17.

Evidence of Debt

 

Section 2.18. [a05-6934_2ex10d1.htm#Section2_18_003501]

Use of Proceeds [a05-6934_2ex10d1.htm#Section2_18_003501]

 

 

 

 

ARTICLE III [a05-6934_2ex10d1.htm#ArticleIii_003504]

CONDITIONS TO EFFECTIVENESS AND LENDING [a05-6934_2ex10d1.htm#ArticleIii_003504]

 

 

 

 

Section 3.01. [a05-6934_2ex10d1.htm#Section3_01_003507]

Conditions Precedent to Effectiveness [a05-6934_2ex10d1.htm#Section3_01_003507]

 

Section 3.02. [a05-6934_2ex10d1.htm#Section3_02_003516]

Initial Advance to Each Designated Subsidiary
[a05-6934_2ex10d1.htm#Section3_02_003516]

 

Section 3.03. [a05-6934_2ex10d1.htm#Section3_03_003520]

Conditions Precedent to Each Pro Rata Borrowing
[a05-6934_2ex10d1.htm#Section3_03_003520]

 

Section 3.04. [a05-6934_2ex10d1.htm#Section3_04_003524]

Conditions Precedent to Each Competitive Bid Borrowing
[a05-6934_2ex10d1.htm#Section3_04_003524]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV [a05-6934_2ex10d1.htm#ArticleIv_003535]

REPRESENTATIONS AND WARRANTIES [a05-6934_2ex10d1.htm#ArticleIv_003535]

 

 

 

 

Section 4.01. [a05-6934_2ex10d1.htm#Section4_01_003541]

Representations and Warranties of Kraft
[a05-6934_2ex10d1.htm#Section4_01_003541]

 

 

 

 

ARTICLE V [a05-6934_2ex10d1.htm#ArticleV_003547]

COVENANTS OF KRAFT [a05-6934_2ex10d1.htm#ArticleV_003547]

 

 

 

 

Section 5.01. [a05-6934_2ex10d1.htm#Section5_01_003550]

Affirmative Covenants [a05-6934_2ex10d1.htm#Section5_01_003550]

 

Section 5.02. [a05-6934_2ex10d1.htm#Section5_02_003556]

Negative Covenants [a05-6934_2ex10d1.htm#Section5_02_003556]

 

 

 

 

ARTICLE VI [a05-6934_2ex10d1.htm#ArticleVi_003600]

EVENTS OF DEFAULT [a05-6934_2ex10d1.htm#ArticleVi_003600]

 

 

 

 

Section 6.01. [a05-6934_2ex10d1.htm#Section6_01_003602]

Events of Default [a05-6934_2ex10d1.htm#Section6_01_003602]

 

Section 6.02. [a05-6934_2ex10d1.htm#Section6_02_003608]

Lenders’ Rights upon Event of Default [a05-6934_2ex10d1.htm#Section6_02_003608]

 

 

 

 

ARTICLE VII [a05-6934_2ex10d1.htm#ArticleVii_003611]

THE ADMINISTRATIVE AGENTS [a05-6934_2ex10d1.htm#ArticleVii_003611]

 

 

 

 

Section 7.01. [a05-6934_2ex10d1.htm#Section7_01_003617]

Authorization and Action [a05-6934_2ex10d1.htm#Section7_01_003617]

 

Section 7.02. [a05-6934_2ex10d1.htm#Section7_02_003621]

Administrative Agents’ Reliance, Etc [a05-6934_2ex10d1.htm#Section7_02_003621]

 

Section 7.03. [a05-6934_2ex10d1.htm#Section7_03_003624]

JPMorgan Chase, Citibank and Affiliates
[a05-6934_2ex10d1.htm#Section7_03_003624]

 

Section 7.04. [a05-6934_2ex10d1.htm#Section7_04_003630]

Lender Credit Decision [a05-6934_2ex10d1.htm#Section7_04_003630]

 

Section 7.05. [a05-6934_2ex10d1.htm#Section7_05_003632]

Indemnification [a05-6934_2ex10d1.htm#Section7_05_003632]

 

Section 7.06. [a05-6934_2ex10d1.htm#Section7_06_011733]

Successor Administrative Agents [a05-6934_2ex10d1.htm#Section7_06_011733]

 

Section 7.07. [a05-6934_2ex10d1.htm#Section7_07_011736]

Syndication Agents and Arrangers and Documentation Agents
[a05-6934_2ex10d1.htm#Section7_07_011736]

 

 

 

 

ARTICLE VIII [a05-6934_2ex10d1.htm#ArticleViii_011749]

GUARANTY [a05-6934_2ex10d1.htm#ArticleViii_011749]

 

 

 

 

Section 8.01. [a05-6934_2ex10d1.htm#Section8_01_011739]

Guaranty [a05-6934_2ex10d1.htm#Section8_01_011739]

 

Section 8.02. [a05-6934_2ex10d1.htm#Section8_02_011741]

Guaranty Absolute [a05-6934_2ex10d1.htm#Section8_02_011741]

 

Section 8.03. [a05-6934_2ex10d1.htm#Section8_03_011756]

Waivers [a05-6934_2ex10d1.htm#Section8_03_011756]

 

Section 8.04. [a05-6934_2ex10d1.htm#Section8_04_011759]

Continuing Guaranty [a05-6934_2ex10d1.htm#Section8_04_011759]

 

 

 

 

ARTICLE IX [a05-6934_2ex10d1.htm#ArticleIx_011802]

MISCELLANEOUS [a05-6934_2ex10d1.htm#ArticleIx_011802]

 

 

 

 

Section 9.01. [a05-6934_2ex10d1.htm#Section9_01_011805]

Amendments, Etc [a05-6934_2ex10d1.htm#Section9_01_011805]

 

Section 9.02. [a05-6934_2ex10d1.htm#Section9_02_011812]

Notices, Etc [a05-6934_2ex10d1.htm#Section9_02_011812]

 

Section 9.03. [a05-6934_2ex10d1.htm#Section9_03__011819]

No Waiver; Remedies [a05-6934_2ex10d1.htm#Section9_03__011819]

 

Section 9.04. [a05-6934_2ex10d1.htm#Section9_04_011821]

Costs and Expenses [a05-6934_2ex10d1.htm#Section9_04_011821]

 

Section 9.05. [a05-6934_2ex10d1.htm#Section9_05_011826]

Right of Set-Off [a05-6934_2ex10d1.htm#Section9_05_011826]

 

 

ii

--------------------------------------------------------------------------------


 

Section 9.06. [a05-6934_2ex10d1.htm#Section9_06_011829]

Binding Effect [a05-6934_2ex10d1.htm#Section9_06_011829]

 

Section 9.07. [a05-6934_2ex10d1.htm#Section9_07_011831]

Assignments and Participations [a05-6934_2ex10d1.htm#Section9_07_011831]

 

Section 9.08. [a05-6934_2ex10d1.htm#Section9_08_011846]

Designated Subsidiaries [a05-6934_2ex10d1.htm#Section9_08_011846]

 

Section 9.09. [a05-6934_2ex10d1.htm#Section9_09_011850]

Governing Law [a05-6934_2ex10d1.htm#Section9_09_011850]

 

Section 9.10. [a05-6934_2ex10d1.htm#Section9_10_011852]

Execution in Counterparts [a05-6934_2ex10d1.htm#Section9_10_011852]

 

Section 9.11. [a05-6934_2ex10d1.htm#Section9_11_011856]

Jurisdiction, Etc [a05-6934_2ex10d1.htm#Section9_11_011856]

 

Section 9.12. [a05-6934_2ex10d1.htm#Section9_12_011901]

Confidentiality [a05-6934_2ex10d1.htm#Section9_12_011901]

 

Section 9.13. [a05-6934_2ex10d1.htm#Section9_13_011904]

Integration [a05-6934_2ex10d1.htm#Section9_13_011904]

 

Section 9.14. [a05-6934_2ex10d1.htm#Section9_14_011907]

USA Patriot Act Notice [a05-6934_2ex10d1.htm#Section9_14_011907]

 

 

 

 

SCHEDULE

 

 

 

 

 

Schedule I

-

List of Applicable Lending Offices

 

Schedule II

-

Certain Subsidiary Information

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A-1

-

Form of Pro Rata Note

 

Exhibit A-2

-

Form of Competitive Bid Note

 

Exhibit B-1

-

Form of Notice of Pro Rata Borrowing

 

Exhibit B-2

-

Form of Notice of Competitive Bid Borrowing

 

Exhibit C

-

Form of Assignment and Acceptance

 

Exhibit D

-

Form of Designation Agreement

 

Exhibit E-1

-

Form of Opinion of Counsel for Kraft

 

Exhibit E-2

-

Form of Opinion of Counsel for Kraft

 

Exhibit F

-

Form of Opinion of Counsel for Designated Subsidiary

 

Exhibit G

-

Form of Opinion of Counsel for JPMorgan Chase, as Adminstrative Agent

 

 

iii

--------------------------------------------------------------------------------


 

5-YEAR REVOLVING CREDIT AGREEMENT

 

Dated as of April 15, 2005

 

KRAFT FOODS INC., a Virginia corporation (“Kraft”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”) and
CITIBANK, N.A. (“Citibank”), as administrative agents (each, in such capacity,
an “Administrative Agent”), CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH
and DEUTSCHE BANK SECURITIES INC., as syndication agents (each, in such
capacity, a “Syndication Agent”) and ABN AMRO BANK N.V., BNP PARIBAS, HSBC BANK
USA, NATIONAL ASSOCIATION AND UBS SECURITIES LLC, as arrangers and documentation
agents (each, in such capacity, an “Arranger and Documentation Agent”) for the
Lenders (as hereinafter defined), agree as follows:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


 


SECTION 1.01.                             CERTAIN DEFINED TERMS.  AS USED IN
THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS (SUCH
MEANINGS TO BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE
TERMS DEFINED):


 

“Advance” means a Pro Rata Advance or a Competitive Bid Advance.

 

“Agents” means each Administrative Agent, each Syndication Agent and each
Arranger and Documentation Agent.

 

“Applicable Facility Fee Rate” means, for any period, a percentage per annum
equal to the percentage set forth below determined by reference to the higher of
(i) the rating of Kraft’s long-term senior unsecured Debt from Standard & Poor’s
and (ii) the rating of Kraft’s long-term senior unsecured Debt from Moody’s, in
each case in effect from time to time during such period:

 

Long-Term Senior Unsecured Debt Rating

 

Applicable Facility Fee Rate

 

 

 

 

 

AA- and Aa3 or higher

 

0.0600

%

 

 

 

 

A- and A3 or higher, but lower than AA- and Aa3

 

0.0750

%

 

 

 

 

BBB and Baa2 or higher, but lower than A- and A3

 

0.1250

%

 

 

 

 

Lower than BBB and Baa2

 

0.1500

%

 

provided that if no rating is available on any date of determination from
Moody’s and Standard & Poor’s or any other nationally recognized statistical
rating organization designated by Kraft and approved in writing by the Required
Lenders, the Applicable Facility Fee Rate shall be 0.1500%.

 

--------------------------------------------------------------------------------


 

“Applicable Interest Rate Margin” means for any Interest Period a percentage per
annum equal to the percentage set forth below determined by reference to the
higher of (i) the rating of Kraft’s long-term senior unsecured Debt from
Standard & Poor’s and (ii) the rating of Kraft’s long-term senior unsecured Debt
from Moody’s, in each case from time to time during such Interest Period:

 

Long-Term Senior Unsecured Debt Rating

 

Applicable Interest Rate Margin

 

 

 

 

 

AA- and Aa3 or higher

 

0.1150

%

 

 

 

 

A- and A3 or higher, but lower than AA- and Aa3

 

0.1750

%

 

 

 

 

BBB and Baa2 or higher, but lower than A- and A3

 

0.3750

%

 

 

 

 

Lower than BBB and Baa2

 

0.5500

%

 

provided that if no rating is available on any date of determination from
Moody’s and Standard & Poor’s or any other nationally recognized statistical
rating organization designated by Kraft and approved in writing by the Required
Lenders, the Applicable Interest Rate Margin shall be 0.5500%; and provided,
further, that for any day during any Interest Period that the aggregate amount
of Advances outstanding under this Agreement exceeds 50% of the aggregate amount
of Commitments under this Agreement, the Applicable Interest Rate Margin shall
be increased by 0.1000% per annum.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance and, in the case of a
Competitive Bid Advance, the office of such Lender notified by such Lender to
JPMorgan Chase, as Administrative Agent, as its Applicable Lending Office with
respect to such Competitive Bid Advance.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by JPMorgan Chase, as
Administrative Agent, in substantially the form of Exhibit C hereto.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(I)                                     THE RATE OF INTEREST ANNOUNCED PUBLICLY
BY JPMORGAN CHASE IN NEW YORK, NEW YORK, FROM TIME TO TIME, AS JPMORGAN CHASE’S
PRIME RATE; AND

 

(II)                                  1/2 OF ONE PERCENT PER ANNUM ABOVE THE
FEDERAL FUNDS EFFECTIVE RATE.

 

“Base Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(i).

 

2

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowers” means, collectively, Kraft and each Designated Subsidiary that shall
become a party to this Agreement pursuant to Section 9.08.

 

“Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances or Floating Rate Bid Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London.

 

“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on the signature pages hereof or (ii) if such Lender has
entered into an Assignment and Acceptance, the Dollar amount set forth for such
Lender in the Register maintained by JPMorgan Chase, as Administrative Agent,
pursuant to Section 9.07(d), in each case as such amount may be reduced pursuant
to Section 2.10.

 

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.07 and refers to a Fixed Rate Bid Advance or a Floating
Rate Bid Advance.

 

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.07.

 

“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender to such Borrower.

 

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

 

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Kraft and its Subsidiaries, less goodwill and
other intangible assets and the minority interests of other Persons in such
Subsidiaries, all as determined in accordance with accounting principles
generally accepted in the United States, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of Kraft and its Subsidiaries as at and
for the year ended December 31, 2004, then such new accounting principle shall
not be used in the determination of Consolidated Tangible Assets.  A material
change in an accounting principle is one that, in the year of its adoption,
changes Consolidated Tangible Assets at any quarter in such year by more than
10%.

 

3

--------------------------------------------------------------------------------


 

“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13.

 

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (ii) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States,
are recorded as capital leases, and (iii) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (i) or (ii) above.

 

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

 

“Designated Subsidiary” means any wholly-owned Subsidiary of Kraft designated
for borrowing privileges under this Agreement pursuant to Section 9.08.

 

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and Kraft.

 

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to Kraft and JPMorgan Chase, as Administrative Agent.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (iii) the central bank of any country which is a member of the OECD;
(iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $3,000,000,000; (v) an insurance company organized

 

4

--------------------------------------------------------------------------------


 

under the laws of the United States, or any State thereof, and having total
assets in excess of $5,000,000,000; (vi) any Lender; (vii) an affiliate of any
Lender; and (viii) any other bank, commercial finance company, insurance company
or other Person approved in writing by Kraft, which approval shall be notified
to JPMorgan Chase, as Administrative Agent.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of any Borrower or Kraft or any of
their ERISA Affiliates in the circumstances described in Section 4062(e) of
ERISA; (e) the withdrawal by any Borrower or Kraft or any of their ERISA
Affiliates from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the creation of
a lien upon property or rights to property of any Borrower or Kraft or any of
their ERISA Affiliates for failure to make a required payment to a Plan are
satisfied; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA; or (h) the termination
of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

 

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a

 

5

--------------------------------------------------------------------------------


 

Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
Kraft and JPMorgan Chase, as Administrative Agent.

 

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on LIBO Rate Advances or Floating Rate Bid
Advances is determined) having a term equal to such Interest Period.

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Existing Loan Agreements” means Kraft’s existing U.S.$2,000,000,000 5-Year
Revolving Credit Agreement dated as of July 24, 2001 and U.S.$2,500,000,000
364-Day Revolving Credit Agreement dated as of July 13, 2004.

 

“Extending Lender” has the meaning specified in Section 2.10(b).

 

“Extension Date” has the meaning specified in Section 2.10(b).

 

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) on
Telerate Page 120 (or any successor page), or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
on such transactions received by JPMorgan Chase, as Administrative Agent, from
three Federal funds brokers of recognized standing selected by it.

 

“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.

 

“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over the LIBO Rate as specified in the
relevant Notice of Competitive Bid Borrowing.

 

6

--------------------------------------------------------------------------------


 

“Home Jurisdiction Withholding Taxes” means (a) in the case of Kraft,
withholding for United States income taxes, United States back-up withholding
taxes and United States withholding taxes and (b) in the case of a Designated
Subsidiary, withholding taxes imposed by the jurisdiction under the laws of
which such Designated Subsidiary is organized or any political subdivision
thereof.

 

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such LIBO
Rate Advance or Floating Rate Bid Advance or the date of Conversion of any Base
Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by the Borrower requesting such Borrowing pursuant to the
provisions below.  The duration of each such Interest Period shall be one, two,
three or six months, or, if available to all Lenders, nine or twelve months, as
such Borrower may select upon notice received by JPMorgan Chase, as
Administrative Agent, not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period; provided,
however, that:

 


(A)                                SUCH BORROWER MAY NOT SELECT ANY INTEREST
PERIOD THAT ENDS AFTER THE TERMINATION DATE, SUBJECT TO SECTION 2.10(B);


 


(B)                                 WHENEVER THE LAST DAY OF ANY INTEREST PERIOD
WOULD OTHERWISE OCCUR ON A DAY OTHER THAN A BUSINESS DAY, THE LAST DAY OF SUCH
INTEREST PERIOD SHALL BE EXTENDED TO OCCUR ON THE NEXT SUCCEEDING BUSINESS DAY,
PROVIDED THAT IF SUCH EXTENSION WOULD CAUSE THE LAST DAY OF SUCH INTEREST PERIOD
TO OCCUR IN THE NEXT FOLLOWING CALENDAR MONTH, THE LAST DAY OF SUCH INTEREST
PERIOD SHALL OCCUR ON THE IMMEDIATELY PRECEDING BUSINESS DAY; AND


 


(C)                                  WHENEVER THE FIRST DAY OF ANY INTEREST
PERIOD OCCURS ON A DAY OF AN INITIAL CALENDAR MONTH FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH THAT SUCCEEDS SUCH INITIAL
CALENDAR MONTH BY THE NUMBER OF MONTHS EQUAL TO THE NUMBER OF MONTHS IN SUCH
INTEREST PERIOD, SUCH INTEREST PERIOD SHALL END ON THE LAST BUSINESS DAY OF SUCH
SUCCEEDING CALENDAR MONTH.


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

 

“JPMorgan Chase’s Administrative Agent Account” means (a) the account of
JPMorgan Chase, as Administrative Agent, maintained by JPMorgan Chase, as
Administrative Agent, at its office at 1111 Fannin, Houston, Texas 77002,
Account No. 323243088, Attention:  Leah Hughes, or (b) such other account of
JPMorgan Chase, as Administrative Agent, as is designated in writing from time
to time by JPMorgan Chase, as Administrative Agent, to Kraft and the Lenders for
such purpose.

 

“Lenders” means the Initial Lenders and any New Lender and their respective
successors and permitted assignees.

 

7

--------------------------------------------------------------------------------


 

“LIBO Rate” means an interest rate per annum equal to either:

 

(a)                                  the offered rate per annum at which
deposits in Dollars appear on Telerate Page 3750 (or any successor page) as of
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period, or

 

(b)                                 if the LIBO Rate does not appear on Telerate
Page 3750 (or any successor page), then the LIBO Rate will be determined by
taking the average (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum, if such average is not such a multiple) of the rates per annum at
which deposits in Dollars are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period for an amount substantially equal to the amount that would be
the Reference Banks’ respective ratable shares of such Borrowing outstanding
during such Interest Period and for a period equal to such Interest Period, as
determined by JPMorgan Chase, as Administrative Agent, subject, however, to the
provisions of Section 2.08.

 

“LIBO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(ii).

 

“Lien” has the meaning specified in Section 5.02(a).

 

“Major Subsidiary” means any Subsidiary (a) more than 50% of the voting
securities of which is owned directly or indirectly by Kraft, (b) which is
organized and existing under, or has its principal place of business in, the
United States or any political subdivision thereof, Canada or any political
subdivision thereof, any country which is a member of the European Union on the
date hereof (other than Greece, Portugal or Spain) or any political subdivision
thereof, or Switzerland, Norway or Australia or any of their respective
political subdivisions, and (c) which has at any time total assets (after
intercompany eliminations) exceeding $1,000,000,000.

 

“Margin Stock” means margin stock, as such term is defined in Regulation U.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and at least one Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

8

--------------------------------------------------------------------------------


 

“New Lender” has the meaning specified in Section 2.10(b).

 

“Non-Extending Lender” has the meaning specified in Section 2.10(b).

 

“Note” means a Pro Rata Note or a Competitive Bid Note.

 

“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.07(b).

 

“Notice of Pro Rata Borrowing” has the meaning specified in Section 2.02(a).

 

“Obligations” has the meaning specified in Section 8.01.

 

“Other Taxes” has the meaning specified in Section 2.15(b).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pro Rata Advance” means an advance by a Lender to any Borrower as part of a Pro
Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance (each of
which shall be a “Type” of Pro Rata Advance).

 

“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.

 

“Pro Rata Note” means a promissory note of any Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Pro Rata
Advances made by such Lender to such Borrower.

 

“Reference Banks” means JPMorgan Chase, Citibank, Credit Suisse First Boston,
Cayman Islands Branch and Deutsche Bank AG New York Branch.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation A” means Regulation A of the Board, as in effect from time to time.

 

“Regulation U” means Regulation U of the Board, as in effect from time to time.

 

“Required Lenders” means at any time Lenders owed at least 50.1% of the then
aggregate unpaid principal amount of the Pro Rata Advances owing to Lenders, or,
if no

 

9

--------------------------------------------------------------------------------


 

such principal amount is then outstanding, Lenders having at least 50.1% of the
Commitments.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and no Person other than such Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which such Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

 

“Taxes” has the meaning specified in Section 2.15(a).

 

“Termination Date” means the earlier of April 15, 2010, subject to the extension
thereof pursuant to Section 2.10(b), and the date of termination in whole of the
Commitments pursuant to Section 2.10(a) or 6.02.

 


SECTION 1.02.                             COMPUTATION OF TIME PERIODS.  IN THIS
AGREEMENT IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER
SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING.”


 


SECTION 1.03.                             ACCOUNTING TERMS.  ALL ACCOUNTING
TERMS NOT SPECIFICALLY DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH
ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA, EXCEPT
THAT IF THERE HAS BEEN A MATERIAL CHANGE IN AN ACCOUNTING PRINCIPLE AFFECTING
THE DEFINITION OF AN ACCOUNTING TERM AS COMPARED TO THAT APPLIED IN THE
PREPARATION OF THE FINANCIAL STATEMENTS OF KRAFT AS OF AND FOR THE YEAR ENDED
DECEMBER 31, 2004, THEN SUCH NEW ACCOUNTING PRINCIPLE SHALL NOT BE USED IN THE
DETERMINATION OF THE AMOUNT ASSOCIATED WITH THAT ACCOUNTING TERM.  A MATERIAL
CHANGE IN AN ACCOUNTING PRINCIPLE IS ONE THAT, IN THE YEAR OF ITS ADOPTION,
CHANGES THE AMOUNT ASSOCIATED WITH THE RELEVANT ACCOUNTING TERM FOR ANY QUARTER
IN SUCH YEAR BY MORE THAN 10%.


 


ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES


 


SECTION 2.01.                             THE PRO RATA ADVANCES.  (A) 
OBLIGATION TO MAKE PRO RATA ADVANCES.  EACH LENDER SEVERALLY AGREES, ON THE
TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO MAKE PRO RATA ADVANCES TO ANY
BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE

 

10

--------------------------------------------------------------------------------


 


PERIOD FROM THE EFFECTIVE DATE UNTIL THE TERMINATION DATE IN AN AGGREGATE AMOUNT
NOT TO EXCEED AT ANY TIME OUTSTANDING SUCH LENDER’S COMMITMENT; PROVIDED,
HOWEVER, THAT THE AGGREGATE AMOUNT OF THE COMMITMENTS OF THE LENDERS SHALL BE
DEEMED USED FROM TIME TO TIME TO THE EXTENT OF THE AGGREGATE AMOUNT OF THE
COMPETITIVE BID ADVANCES THEN OUTSTANDING AND SUCH DEEMED USE OF THE AGGREGATE
AMOUNT OF THE COMMITMENTS SHALL BE ALLOCATED AMONG THE LENDERS RATABLY ACCORDING
TO THEIR RESPECTIVE COMMITMENTS (SUCH DEEMED USE OF THE AGGREGATE AMOUNT OF THE
COMMITMENTS BEING A “COMPETITIVE BID REDUCTION”).


 


(B)                               AMOUNT OF PRO RATA BORROWINGS. EACH PRO RATA
BORROWING SHALL BE IN AN AGGREGATE AMOUNT OF NO LESS THAN $50,000,000 OR AN
INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF.


 


(C)                                TYPE OF PRO RATA ADVANCES. EACH PRO RATA
BORROWING SHALL CONSIST OF PRO RATA ADVANCES OF THE SAME TYPE MADE ON THE SAME
DAY BY THE LENDERS RATABLY ACCORDING TO THEIR RESPECTIVE COMMITMENTS.  WITHIN
THE LIMITS OF EACH LENDER’S COMMITMENT AND SUBJECT TO THIS SECTION 2.01, ANY
BORROWER MAY BORROW UNDER THIS SECTION 2.01, PREPAY PURSUANT TO SECTION 2.11 OR
REPAY PURSUANT TO SECTION 2.03 AND REBORROW UNDER THIS SECTION 2.01.


 


SECTION 2.02.                             MAKING THE PRO RATA ADVANCES.  (A) 
NOTICE OF PRO RATA BORROWING.  EACH PRO RATA BORROWING SHALL BE MADE ON NOTICE,
GIVEN NOT LATER THAN (X) 11:00 A.M. (NEW YORK CITY TIME) ON THE THIRD BUSINESS
DAY PRIOR TO THE DATE OF THE PROPOSED PRO RATA BORROWING IN THE CASE OF A PRO
RATA BORROWING CONSISTING OF LIBO RATE ADVANCES, OR (Y) 9:00 A.M. (NEW YORK CITY
TIME) ON THE DATE OF THE PROPOSED PRO RATA BORROWING IN THE CASE OF A PRO RATA
BORROWING CONSISTING OF BASE RATE ADVANCES, BY THE BORROWER TO JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT, WHICH SHALL GIVE TO EACH LENDER PROMPT NOTICE THEREOF
BY TELECOPIER.  EACH SUCH NOTICE OF A PRO RATA BORROWING (A “NOTICE OF PRO RATA
BORROWING”) SHALL BE BY TELEPHONE, CONFIRMED IMMEDIATELY IN WRITING, BY
REGISTERED MAIL OR TELECOPIER IN SUBSTANTIALLY THE FORM OF EXHIBIT B-1 HERETO,
SPECIFYING THEREIN THE REQUESTED:


 

(I)                                     DATE OF SUCH PRO RATA BORROWING,

 

(II)                                  TYPE OF ADVANCES COMPRISING SUCH PRO RATA
BORROWING,

 

(III)                               AGGREGATE AMOUNT OF SUCH PRO RATA BORROWING,
AND

 

(IV)                              IN THE CASE OF A PRO RATA BORROWING CONSISTING
OF LIBO RATE ADVANCES, THE INITIAL INTEREST PERIOD FOR EACH SUCH PRO RATA
ADVANCE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO BORROWER MAY
SELECT LIBO RATE ADVANCES FOR ANY PRO RATA BORROWING IF THE OBLIGATION OF THE
LENDERS TO MAKE LIBO RATE ADVANCES SHALL THEN BE SUSPENDED PURSUANT TO SECTION
2.08(C) OR 2.13.

 


(B)                               FUNDING PRO RATA ADVANCES.  EACH LENDER SHALL,
BEFORE 11:00 A.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH PRO RATA BORROWING,
MAKE AVAILABLE FOR THE ACCOUNT

 

11

--------------------------------------------------------------------------------


 


OF ITS APPLICABLE LENDING OFFICE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AT
JPMORGAN CHASE’S ADMINISTRATIVE AGENT ACCOUNT, IN SAME DAY FUNDS, SUCH LENDER’S
RATABLE PORTION OF SUCH PRO RATA BORROWING.  AFTER RECEIPT OF SUCH FUNDS BY
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AND UPON FULFILLMENT OF THE APPLICABLE
CONDITIONS SET FORTH IN ARTICLE III, JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
WILL MAKE SUCH FUNDS AVAILABLE TO THE RELEVANT BORROWER AT THE ADDRESS OF
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, REFERRED TO IN SECTION 9.02.


 


(C)                                IRREVOCABLE NOTICE.  EACH NOTICE OF PRO RATA
BORROWING OF ANY BORROWER SHALL BE IRREVOCABLE AND BINDING ON SUCH BORROWER.  IN
THE CASE OF ANY PRO RATA BORROWING THAT THE RELATED NOTICE OF PRO RATA BORROWING
SPECIFIES IS TO BE COMPRISED OF LIBO RATE ADVANCES, THE BORROWER REQUESTING SUCH
PRO RATA BORROWING SHALL INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR EXPENSE
INCURRED BY SUCH LENDER AS A RESULT OF ANY FAILURE TO FULFILL ON OR BEFORE THE
DATE SPECIFIED IN SUCH NOTICE OF PRO RATA BORROWING FOR SUCH PRO RATA BORROWING
THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, INCLUDING, WITHOUT
LIMITATION, ANY LOSS (EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE
INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS
ACQUIRED BY SUCH LENDER TO FUND THE PRO RATA ADVANCE TO BE MADE BY SUCH LENDER
AS PART OF SUCH PRO RATA BORROWING WHEN SUCH PRO RATA ADVANCE, AS A RESULT OF
SUCH FAILURE, IS NOT MADE ON SUCH DATE.


 


(D)                               LENDER’S RATABLE PORTION.  UNLESS JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT, SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO 11:00 A.M. (NEW YORK CITY TIME) ON THE DAY OF ANY PRO RATA BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
SUCH LENDER’S RATABLE PORTION OF SUCH PRO RATA BORROWING, JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION
AVAILABLE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, ON THE DATE OF SUCH PRO
RATA BORROWING IN ACCORDANCE WITH SECTION 2.02(B) AND JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER PROPOSING SUCH PRO RATA BORROWING ON SUCH DATE A CORRESPONDING
AMOUNT.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE SO MADE SUCH
RATABLE PORTION AVAILABLE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, SUCH
LENDER AND SUCH BORROWER SEVERALLY AGREE TO REPAY TO JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER
WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO SUCH BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, AT:


 

(I)                                     IN THE CASE OF SUCH BORROWER, THE HIGHER
OF (A) THE INTEREST RATE APPLICABLE AT THE TIME TO PRO RATA ADVANCES COMPRISING
SUCH PRO RATA BORROWING AND (B) THE COST OF FUNDS INCURRED BY JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, IN RESPECT OF SUCH AMOUNT, AND

 

(II)                                  IN THE CASE OF SUCH LENDER, THE FEDERAL
FUNDS EFFECTIVE RATE.

 

12

--------------------------------------------------------------------------------


 

If such Lender shall repay to JPMorgan Chase, as Administrative Agent, such
corresponding amount, such amount so repaid shall constitute such Lender’s Pro
Rata Advance as part of such Pro Rata Borrowing for purposes of this Agreement.

 


(E)                                INDEPENDENT LENDER OBLIGATIONS.  THE FAILURE
OF ANY LENDER TO MAKE THE PRO RATA ADVANCE TO BE MADE BY IT AS PART OF ANY PRO
RATA BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF ANY,
HEREUNDER TO MAKE ITS PRO RATA ADVANCE ON THE DATE OF SUCH PRO RATA BORROWING,
BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE
THE PRO RATA ADVANCE TO BE MADE BY SUCH OTHER LENDER ON THE DATE OF ANY PRO RATA
BORROWING.


 


SECTION 2.03.                             REPAYMENT OF PRO RATA ADVANCES.  EACH
BORROWER SHALL REPAY TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, FOR THE RATABLE
ACCOUNT OF EACH LENDER ON THE TERMINATION DATE APPLICABLE TO SUCH LENDER THE
UNPAID PRINCIPAL AMOUNT OF THE PRO RATA ADVANCES OF SUCH LENDER THEN
OUTSTANDING.


 


SECTION 2.04.                             INTEREST ON PRO RATA ADVANCES.  (A) 
SCHEDULED INTEREST.  EACH BORROWER SHALL PAY INTEREST ON THE UNPAID PRINCIPAL
AMOUNT OF EACH PRO RATA ADVANCE OWING BY SUCH BORROWER TO EACH LENDER FROM THE
DATE OF SUCH PRO RATA ADVANCE UNTIL SUCH PRINCIPAL AMOUNT SHALL BE PAID IN FULL,
AT THE FOLLOWING RATES PER ANNUM:


 

(I)                                     BASE RATE ADVANCES.  DURING SUCH PERIODS
AS SUCH PRO RATA ADVANCE IS A BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL
TIMES TO THE BASE RATE IN EFFECT FROM TIME TO TIME, PAYABLE IN ARREARS MONTHLY
ON THE 20TH DAY OF EACH MONTH AND ON THE DATE SUCH BASE RATE ADVANCE SHALL BE
CONVERTED OR PAID IN FULL.

 

(II)                                  LIBO RATE ADVANCES.  DURING SUCH PERIODS
AS SUCH PRO RATA ADVANCE IS A LIBO RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL
TIMES DURING EACH INTEREST PERIOD FOR SUCH PRO RATA ADVANCE TO THE SUM OF (X)
THE LIBO RATE FOR SUCH INTEREST PERIOD FOR SUCH PRO RATA ADVANCE PLUS (Y) THE
APPLICABLE INTEREST RATE MARGIN IN EFFECT FROM TIME TO TIME, PAYABLE IN ARREARS
ON THE LAST DAY OF SUCH INTEREST PERIOD AND, IF SUCH INTEREST PERIOD HAS A
DURATION OF MORE THAN THREE MONTHS, ON EACH DAY THAT OCCURS DURING SUCH INTEREST
PERIOD EVERY THREE MONTHS FROM THE FIRST DAY OF SUCH INTEREST PERIOD, AND ON THE
DATE SUCH LIBO RATE ADVANCE SHALL BE CONVERTED OR PAID IN FULL.

 


(B)                               DEFAULT INTEREST.  UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH BORROWER SHALL PAY INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH PRO RATA ADVANCE OWING TO EACH LENDER,
PAYABLE IN ARREARS ON THE DATES REFERRED TO IN SECTION 2.04(A)(I) OR SECTION
2.04(A)(II), AT A RATE PER ANNUM EQUAL AT ALL TIMES TO 1% PER ANNUM ABOVE THE
RATE PER ANNUM REQUIRED TO BE PAID ON SUCH PRO RATA ADVANCE.


 


SECTION 2.05.                             ADDITIONAL INTEREST ON LIBO RATE
ADVANCES.  EACH BORROWER SHALL PAY TO EACH LENDER, SO LONG AS SUCH LENDER SHALL
BE REQUIRED UNDER REGULATIONS OF THE BOARD TO

 

13

--------------------------------------------------------------------------------


 


MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR
INCLUDING EUROCURRENCY LIABILITIES, ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL
AMOUNT OF EACH LIBO RATE ADVANCE OF SUCH LENDER TO SUCH BORROWER, FROM THE DATE
OF SUCH ADVANCE UNTIL SUCH PRINCIPAL AMOUNT IS PAID IN FULL, AT AN INTEREST RATE
PER ANNUM EQUAL AT ALL TIMES TO THE REMAINDER OBTAINED BY SUBTRACTING (I) THE
LIBO RATE FOR THE INTEREST PERIOD FOR SUCH ADVANCE FROM (II) THE RATE OBTAINED
BY DIVIDING SUCH LIBO RATE BY A PERCENTAGE EQUAL TO 100% MINUS THE EUROCURRENCY
RATE RESERVE PERCENTAGE OF SUCH LENDER FOR SUCH INTEREST PERIOD, PAYABLE ON EACH
DATE ON WHICH INTEREST IS PAYABLE ON SUCH ADVANCE.  SUCH ADDITIONAL INTEREST
SHALL BE DETERMINED BY SUCH LENDER AND NOTIFIED TO KRAFT THROUGH JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT.


 


SECTION 2.06.                             CONVERSION OF PRO RATA ADVANCES.  (A) 
CONVERSION UPON ABSENCE OF INTEREST PERIOD.  IF ANY BORROWER SHALL FAIL TO
SELECT THE DURATION OF ANY INTEREST PERIOD FOR ANY LIBO RATE ADVANCES IN
ACCORDANCE WITH THE PROVISIONS CONTAINED IN THE DEFINITION OF THE TERM “INTEREST
PERIOD,” JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, WILL FORTHWITH SO NOTIFY SUCH
BORROWER AND THE LENDERS AND SUCH ADVANCES WILL AUTOMATICALLY, ON THE LAST DAY
OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO BASE RATE ADVANCES.


 


(B)                               CONVERSION UPON EVENT OF DEFAULT.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT UNDER SECTION
6.01(A), JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, OR THE REQUIRED LENDERS MAY
ELECT THAT (I) EACH LIBO RATE ADVANCE BE, ON THE LAST DAY OF THE THEN EXISTING
INTEREST PERIOD THEREFOR, CONVERTED INTO BASE RATE ADVANCES AND (II) THE
OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO, LIBO RATE
ADVANCES BE SUSPENDED.


 


(C)                                VOLUNTARY CONVERSION.  SUBJECT TO THE
PROVISIONS OF SECTIONS 2.08(C) AND 2.13, ANY BORROWER MAY CONVERT ALL SUCH
BORROWER’S PRO RATA ADVANCES OF ONE TYPE CONSTITUTING THE SAME PRO RATA
BORROWING INTO ADVANCES OF THE OTHER TYPE ON ANY BUSINESS DAY, UPON NOTICE GIVEN
TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, NOT LATER THAN 11:00 A.M. (NEW YORK
CITY TIME) ON THE THIRD BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED
CONVERSION; PROVIDED, HOWEVER, THAT THE CONVERSION OF A LIBO RATE ADVANCE INTO A
BASE RATE ADVANCE MAY BE MADE ON, AND ONLY ON, THE LAST DAY OF AN INTEREST
PERIOD FOR SUCH LIBO RATE ADVANCE.  EACH SUCH NOTICE OF A CONVERSION SHALL,
WITHIN THE RESTRICTIONS SPECIFIED ABOVE, SPECIFY


 

(I)                                     THE DATE OF SUCH CONVERSION;

 

(II)                                  THE PRO RATA ADVANCES TO BE CONVERTED; AND

 

(III)                               IF SUCH CONVERSION IS INTO LIBO RATE
ADVANCES, THE DURATION OF THE INTEREST PERIOD FOR EACH SUCH PRO RATA ADVANCE.

 


SECTION 2.07.                             THE COMPETITIVE BID ADVANCES.  (A) 
COMPETITIVE BID ADVANCES’ IMPACT ON COMMITMENTS.  EACH LENDER SEVERALLY AGREES
THAT ANY BORROWER MAY MAKE COMPETITIVE BID BORROWINGS UNDER THIS SECTION 2.07
FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE EFFECTIVE DATE
UNTIL THE TERMINATION DATE IN THE MANNER SET FORTH

 

14

--------------------------------------------------------------------------------


 


BELOW; PROVIDED THAT, FOLLOWING THE MAKING OF EACH COMPETITIVE BID BORROWING,
THE AGGREGATE AMOUNT OF THE ADVANCES THEN OUTSTANDING SHALL NOT EXCEED THE
AGGREGATE AMOUNT OF THE COMMITMENTS OF THE LENDERS.  AS PROVIDED IN SECTION
2.01, THE AGGREGATE AMOUNT OF THE COMMITMENTS OF THE LENDERS SHALL BE DEEMED
USED FROM TIME TO TIME TO THE EXTENT OF THE AGGREGATE AMOUNT OF THE COMPETITIVE
BID ADVANCES THEN OUTSTANDING, AND SUCH DEEMED USE OF THE AGGREGATE AMOUNT OF
THE COMMITMENTS SHALL BE APPLIED TO THE LENDERS RATABLY ACCORDING TO THEIR
RESPECTIVE COMMITMENTS; PROVIDED, HOWEVER, THAT ANY LENDER’S COMPETITIVE BID
ADVANCES SHALL NOT OTHERWISE REDUCE THAT LENDER’S OBLIGATION TO LEND ITS PRO
RATA SHARE OF THE REMAINING AVAILABLE COMMITMENTS.


 


(B)                               NOTICE OF COMPETITIVE BID BORROWING.  ANY
BORROWER MAY REQUEST A COMPETITIVE BID BORROWING UNDER THIS SECTION 2.07 BY
DELIVERING TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, BY TELECOPIER, A NOTICE
OF A COMPETITIVE BID BORROWING (A “NOTICE OF COMPETITIVE BID BORROWING”), IN
SUBSTANTIALLY THE FORM OF EXHIBIT B-2 HERETO, SPECIFYING THEREIN THE FOLLOWING:


 

(I)                                     DATE OF SUCH PROPOSED COMPETITIVE BID
BORROWING;

 

(II)                                  AGGREGATE AMOUNT OF SUCH PROPOSED
COMPETITIVE BID BORROWING;

 

(III)                               INTEREST RATE BASIS AND DAY COUNT CONVENTION
TO BE OFFERED BY THE LENDERS;

 

(IV)                              IN THE CASE OF A COMPETITIVE BID BORROWING
CONSISTING OF FLOATING RATE BID ADVANCES, INTEREST PERIOD, OR IN THE CASE OF A
COMPETITIVE BID BORROWING CONSISTING OF FIXED RATE BID ADVANCES, MATURITY DATE
FOR REPAYMENT OF EACH FIXED RATE BID ADVANCE TO BE MADE AS PART OF SUCH
COMPETITIVE BID BORROWING (WHICH MATURITY DATE MAY NOT BE EARLIER THAN THE DATE
OCCURRING SEVEN DAYS AFTER THE DATE OF SUCH COMPETITIVE BID BORROWING OR LATER
THAN THE EARLIER OF (A) 360 DAYS AFTER THE DATE OF SUCH COMPETITIVE BID
BORROWING AND (B) THE TERMINATION DATE);

 

(V)                                 INTEREST PAYMENT DATE OR DATES RELATING
THERETO;

 

(VI)                              LOCATION OF SUCH BORROWER’S ACCOUNT TO WHICH
FUNDS ARE TO BE ADVANCED; AND

 

(VII)                           OTHER TERMS (IF ANY) TO BE APPLICABLE TO SUCH
COMPETITIVE BID BORROWING.

 

A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to JPMorgan Chase, as Administrative Agent, not later
than 10:00 A.M. (New York City time) (x) at least two Business Days prior to the
date of the proposed Competitive Bid Borrowing, if such Borrower shall specify
in the Notice of Competitive Bid Borrowing that the Competitive Bid Borrowing
shall be Fixed Rate Bid Advances, or (y) at least four Business Days prior to
the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in

 

15

--------------------------------------------------------------------------------


 

the Notice of Competitive Bid Borrowing that the Competitive Bid Borrowing shall
be Floating Rate Bid Advances.  Each Notice of Competitive Bid Borrowing shall
be irrevocable and binding on such Borrower.  JPMorgan Chase, as Administrative
Agent, shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received by it from such Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.

 


(C)                                DISCRETION AS TO COMPETITIVE BID ADVANCES. 
EACH LENDER MAY, IN ITS SOLE DISCRETION, ELECT TO IRREVOCABLY OFFER TO MAKE ONE
OR MORE COMPETITIVE BID ADVANCES TO THE APPLICABLE BORROWER AS PART OF SUCH
PROPOSED COMPETITIVE BID BORROWING AT A RATE OR RATES OF INTEREST SPECIFIED BY
SUCH LENDER IN ITS SOLE DISCRETION, BY NOTIFYING JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT (WHICH SHALL GIVE PROMPT NOTICE THEREOF TO SUCH BORROWER),
BEFORE 9:30 A.M. (NEW YORK CITY TIME) (A) ON THE BUSINESS DAY PRIOR TO THE DATE
OF SUCH PROPOSED COMPETITIVE BID BORROWING, IN THE CASE OF A COMPETITIVE BID
BORROWING CONSISTING OF FIXED RATE BID ADVANCES, AND (B) ON THE THIRD BUSINESS
DAY PRIOR TO THE DATE OF SUCH PROPOSED COMPETITIVE BID BORROWING, IN THE CASE OF
A COMPETITIVE BID BORROWING CONSISTING OF FLOATING RATE BID ADVANCES; PROVIDED
THAT, IF JPMORGAN CHASE IN ITS CAPACITY AS A LENDER SHALL, IN ITS SOLE
DISCRETION, ELECT TO MAKE ANY SUCH OFFER, IT SHALL NOTIFY SUCH BORROWER OF SUCH
OFFER AT LEAST 30 MINUTES BEFORE THE TIME AND ON THE DATE ON WHICH NOTICE OF
SUCH ELECTION IS TO BE GIVEN BY ANY OTHER LENDER TO JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT.  IN SUCH NOTICE, THE LENDER SHALL SPECIFY THE FOLLOWING:


 

(I)                                     THE MINIMUM AMOUNT AND MAXIMUM AMOUNT OF
EACH COMPETITIVE BID ADVANCE WHICH SUCH LENDER WOULD BE WILLING TO MAKE AS PART
OF SUCH PROPOSED COMPETITIVE BID BORROWING (WHICH AMOUNTS MAY, SUBJECT TO THE
PROVISO TO THE FIRST SENTENCE OF SECTION 2.07(A), EXCEED SUCH LENDER’S
COMMITMENT);

 

(II)                                  THE RATE OR RATES OF INTEREST THEREFOR;
AND

 

(III)                               SUCH LENDER’S APPLICABLE LENDING OFFICE WITH
RESPECT TO SUCH COMPETITIVE BID ADVANCE.

 

If any Lender shall elect not to make such an offer, such Lender shall so notify
JPMorgan Chase, as Administrative Agent, before 9:30 A.M. (New York City time)
on the date on which notice of such election is to be given to JPMorgan Chase,
as Administrative Agent, by the other Lenders, and such Lender shall not be
obligated to, and shall not, make any Competitive Bid Advance as part of such
Competitive Bid Borrowing; provided further that the failure by any Lender to
give such notice shall not cause such Lender to be obligated to make any
Competitive Bid Advance as part of such proposed Competitive Bid Borrowing.

 


(D)                               BORROWER SELECTION OF LENDER BIDS.  THE
BORROWER PROPOSING THE COMPETITIVE BID BORROWING SHALL, IN TURN, (A) BEFORE
12:00 NOON (NEW YORK CITY TIME) ON THE BUSINESS DAY PRIOR TO THE DATE OF SUCH
PROPOSED COMPETITIVE BID BORROWING, IN THE CASE OF A COMPETITIVE BID BORROWING
CONSISTING OF FIXED RATE BID ADVANCES AND (B) BEFORE 12:00 NOON (NEW YORK CITY
TIME) ON THE THIRD BUSINESS DAY PRIOR TO THE DATE OF

 

16

--------------------------------------------------------------------------------


 


SUCH PROPOSED COMPETITIVE BID BORROWING, IN THE CASE OF A COMPETITIVE BID
BORROWING CONSISTING OF FLOATING RATE BID ADVANCES, EITHER:


 

(I)                                     CANCEL SUCH COMPETITIVE BID BORROWING BY
GIVING JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, NOTICE TO THAT EFFECT, OR

 

(II)                                  ACCEPT, IN ITS SOLE DISCRETION, ONE OR
MORE OF THE OFFERS MADE BY ANY LENDER OR LENDERS PURSUANT TO SECTION 2.07(C), BY
GIVING NOTICE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, OF THE AMOUNT OF EACH
COMPETITIVE BID ADVANCE (WHICH AMOUNT SHALL BE EQUAL TO OR GREATER THAN THE
MINIMUM AMOUNT, AND EQUAL TO OR LESS THAN THE MAXIMUM AMOUNT, NOTIFIED TO SUCH
BORROWER BY JPMORGAN CHASE, AS ADMINISTRATIVE AGENT ON BEHALF OF SUCH LENDER,
FOR SUCH COMPETITIVE BID ADVANCE PURSUANT TO SECTION 2.07(C) TO BE MADE BY EACH
LENDER AS PART OF SUCH COMPETITIVE BID BORROWING) AND REJECT ANY REMAINING
OFFERS MADE BY LENDERS PURSUANT TO SECTION 2.07(C) BY GIVING JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, NOTICE TO THAT EFFECT.  SUCH BORROWER SHALL ACCEPT THE
OFFERS MADE BY ANY LENDER OR LENDERS TO MAKE COMPETITIVE BID ADVANCES IN ORDER
OF THE LOWEST TO THE HIGHEST RATES OF INTEREST OFFERED BY SUCH LENDERS.  IF TWO
OR MORE LENDERS HAVE OFFERED THE SAME INTEREST RATE, THE AMOUNT TO BE BORROWED
AT SUCH INTEREST RATE WILL BE ALLOCATED AMONG SUCH LENDERS IN PROPORTION TO THE
MAXIMUM AMOUNT THAT EACH SUCH LENDER OFFERED AT SUCH INTEREST RATE.

 

If the Borrower proposing the Competitive Bid Borrowing notifies JPMorgan Chase,
as Administrative Agent, that such Competitive Bid Borrowing is canceled
pursuant to Section 2.07(d)(i), or if such Borrower fails to give timely notice
in accordance with Section 2.07(d), JPMorgan Chase, as Administrative Agent,
shall give prompt notice thereof to the Lenders and such Competitive Bid
Borrowing shall not be made.

 


(E)                                COMPETITIVE BID BORROWING.  IF THE BORROWER
PROPOSING THE COMPETITIVE BID BORROWING ACCEPTS ONE OR MORE OF THE OFFERS MADE
BY ANY LENDER OR LENDERS PURSUANT TO SECTION 2.07(D)(II), JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, SHALL IN TURN PROMPTLY NOTIFY:


 

(I)                                     EACH LENDER THAT HAS MADE AN OFFER AS
DESCRIBED IN SECTION 2.07(C), WHETHER OR NOT ANY OFFER OR OFFERS MADE BY SUCH
LENDER PURSUANT TO SECTION 2.07(C) HAVE BEEN ACCEPTED BY SUCH BORROWER;

 

(II)                                  EACH LENDER THAT IS TO MAKE A COMPETITIVE
BID ADVANCE AS PART OF SUCH COMPETITIVE BID BORROWING, OF THE DATE AND AMOUNT OF
EACH COMPETITIVE BID ADVANCE TO BE MADE BY SUCH LENDER AS PART OF SUCH
COMPETITIVE BID BORROWING; AND

 

(III)                               EACH LENDER THAT IS TO MAKE A COMPETITIVE
BID ADVANCE AS PART OF SUCH COMPETITIVE BID BORROWING, UPON RECEIPT, THAT
JPMORGAN CHASE, AS

 

17

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, HAS RECEIVED FORMS OF DOCUMENTS APPEARING TO FULFILL THE
APPLICABLE CONDITIONS SET FORTH IN ARTICLE III.

 

When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 A.M. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from JPMorgan Chase,
as Administrative Agent, pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to JPMorgan Chase, as Administrative
Agent, at its address referred to in Section 9.02, in same day funds, such
Lender’s portion of such Competitive Bid Borrowing.  Upon fulfillment of the
applicable conditions set forth in Article III and after receipt by JPMorgan
Chase, as Administrative Agent, of such funds, JPMorgan Chase, as Administrative
Agent, will make such funds available to such Borrower at the location specified
by such Borrower in its Notice of Competitive Bid Borrowing.  Promptly after
each Competitive Bid Borrowing, JPMorgan Chase, as Administrative Agent, will
notify each Lender of the amount of the Competitive Bid Borrowing, the
consequent Competitive Bid Reduction and the dates upon which such Competitive
Bid Reduction commenced and will terminate.

 


(F)                                  IRREVOCABLE NOTICE.  IF THE BORROWER
PROPOSING THE COMPETITIVE BID BORROWING NOTIFIES JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, THAT IT ACCEPTS ONE OR MORE OF THE OFFERS MADE BY ANY
LENDER OR LENDERS PURSUANT TO SECTION 2.07(C), SUCH NOTICE OF ACCEPTANCE SHALL
BE IRREVOCABLE AND BINDING ON SUCH BORROWER.  SUCH BORROWER SHALL INDEMNIFY EACH
LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH LENDER AS A RESULT OF
ANY FAILURE TO FULFILL ON OR BEFORE THE DATE SPECIFIED IN THE RELATED NOTICE OF
COMPETITIVE BID BORROWING FOR SUCH COMPETITIVE BID BORROWING THE APPLICABLE
CONDITIONS SET FORTH IN ARTICLE III, INCLUDING, WITHOUT LIMITATION, ANY LOSS
(EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF
THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH
LENDER TO FUND THE COMPETITIVE BID ADVANCE TO BE MADE BY SUCH LENDER AS PART OF
SUCH COMPETITIVE BID BORROWING WHEN SUCH COMPETITIVE BID ADVANCE, AS A RESULT OF
SUCH FAILURE, IS NOT MADE ON SUCH DATE.


 


(G)                               AMOUNT OF COMPETITIVE BID BORROWINGS;
COMPETITIVE BID NOTES.  EACH COMPETITIVE BID BORROWING SHALL BE IN AN AGGREGATE
AMOUNT OF $50,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF
AND, FOLLOWING THE MAKING OF EACH COMPETITIVE BID BORROWING, THE AGGREGATE
AMOUNT OF ADVANCES THEN OUTSTANDING SHALL NOT EXCEED THE AGGREGATE AMOUNT OF THE
COMMITMENTS OF THE LENDERS.  WITHIN THE LIMITS AND ON THE CONDITIONS SET FORTH
IN THIS SECTION 2.07, ANY BORROWER MAY FROM TIME TO TIME BORROW UNDER THIS
SECTION 2.07, PREPAY PURSUANT TO SECTION 2.11 OR REPAY PURSUANT TO SECTION
2.07(H), AND REBORROW UNDER THIS SECTION 2.07; PROVIDED THAT A COMPETITIVE BID
BORROWING SHALL NOT BE MADE WITHIN TWO BUSINESS DAYS OF THE DATE OF ANY OTHER
COMPETITIVE BID BORROWING.  THE INDEBTEDNESS OF ANY BORROWER RESULTING FROM EACH
COMPETITIVE BID ADVANCE MADE TO SUCH BORROWER AS PART OF A COMPETITIVE BID
BORROWING SHALL BE EVIDENCED BY A SEPARATE COMPETITIVE BID NOTE OF SUCH BORROWER
PAYABLE TO THE ORDER OF THE LENDER MAKING SUCH COMPETITIVE BID ADVANCE.

 

18

--------------------------------------------------------------------------------


 


(H)                               REPAYMENT OF COMPETITIVE BID ADVANCES.  ON THE
MATURITY DATE OF EACH COMPETITIVE BID ADVANCE PROVIDED IN THE COMPETITIVE BID
NOTE EVIDENCING SUCH COMPETITIVE BID ADVANCE, THE BORROWER SHALL REPAY TO
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER THAT HAS
MADE A COMPETITIVE BID ADVANCE THE THEN UNPAID PRINCIPAL AMOUNT OF SUCH
COMPETITIVE BID ADVANCE.  NO BORROWER SHALL HAVE ANY RIGHT TO PREPAY ANY
PRINCIPAL AMOUNT OF ANY COMPETITIVE BID ADVANCE UNLESS, AND THEN ONLY ON THE
TERMS SET FORTH IN THE COMPETITIVE BID NOTE EVIDENCING SUCH COMPETITIVE BID
ADVANCE.


 


(I)                                   INTEREST ON COMPETITIVE BID ADVANCES. 
EACH BORROWER THAT HAS BORROWED THROUGH A COMPETITIVE BID BORROWING SHALL PAY
INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH COMPETITIVE BID ADVANCE FROM THE
DATE OF SUCH COMPETITIVE BID ADVANCE TO THE DATE THE PRINCIPAL AMOUNT OF SUCH
COMPETITIVE BID ADVANCE IS REPAID IN FULL, AT THE RATE OF INTEREST FOR SUCH
COMPETITIVE BID ADVANCE AND ON THE INTEREST PAYMENT DATE OR DATES SET FORTH IN
THE COMPETITIVE BID NOTE EVIDENCING SUCH COMPETITIVE BID ADVANCE.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUCH BORROWER
SHALL PAY INTEREST ON THE AMOUNT OF UNPAID PRINCIPAL OF EACH COMPETITIVE BID
ADVANCE OWING TO A LENDER, PAYABLE IN ARREARS ON THE DATE OR DATES INTEREST IS
PAYABLE THEREON, AT A RATE PER ANNUM EQUAL AT ALL TIMES TO 1% PER ANNUM ABOVE
THE RATE PER ANNUM REQUIRED TO BE PAID ON SUCH COMPETITIVE BID ADVANCE UNDER THE
TERMS OF THE COMPETITIVE BID NOTE EVIDENCING SUCH COMPETITIVE BID ADVANCE UNLESS
OTHERWISE AGREED IN SUCH COMPETITIVE BID NOTE.


 


SECTION 2.08.                             LIBO RATE DETERMINATION.  (A)  METHODS
TO DETERMINE LIBO RATE.  JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, SHALL
DETERMINE THE LIBO RATE BY USING THE METHODS DESCRIBED IN THE DEFINITION OF THE
TERM “LIBO RATE,” AND SHALL GIVE PROMPT NOTICE TO THE BORROWER AND LENDERS OF
EACH SUCH LIBO RATE.


 


(B)                               ROLE OF REFERENCE BANKS.  IN THE EVENT THAT
THE LIBO RATE CANNOT BE DETERMINED BY THE METHOD DESCRIBED IN CLAUSE (A) OF THE
DEFINITION OF “LIBO RATE,” EACH REFERENCE BANK AGREES TO FURNISH TO JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT, TIMELY INFORMATION FOR THE PURPOSE OF
DETERMINING THE LIBO RATE IN ACCORDANCE WITH THE METHOD DESCRIBED IN CLAUSE (B)
OF THE DEFINITION THEREOF.  IF ANY ONE OR MORE OF THE REFERENCE BANKS SHALL NOT
FURNISH SUCH TIMELY INFORMATION TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, FOR
THE PURPOSE OF DETERMINING A LIBO RATE, JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
SHALL DETERMINE SUCH INTEREST RATE ON THE BASIS OF TIMELY INFORMATION FURNISHED
BY THE REMAINING REFERENCE BANKS.  IF FEWER THAN TWO REFERENCE BANKS FURNISH
TIMELY INFORMATION TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, FOR DETERMINING
THE LIBO RATE FOR ANY LIBO RATE ADVANCES OR FLOATING RATE BID ADVANCES, AS THE
CASE MAY BE, THEN:


 

(I)                                     JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
SHALL FORTHWITH NOTIFY KRAFT AND THE LENDERS THAT THE INTEREST RATE CANNOT BE
DETERMINED FOR SUCH LIBO RATE ADVANCE OR FLOATING RATE BID ADVANCES, AS THE CASE
MAY BE;

 

19

--------------------------------------------------------------------------------


 

(II)                                  WITH RESPECT TO EACH LIBO RATE ADVANCE,
SUCH ADVANCE WILL, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD
THEREFOR, BE PREPAID BY THE BORROWER OR BE AUTOMATICALLY CONVERTED INTO A BASE
RATE ADVANCE; AND

 

(III)                               THE OBLIGATION OF THE LENDERS TO MAKE LIBO
RATE ADVANCES OR FLOATING RATE BID ADVANCES OR TO CONVERT BASE RATE ADVANCES
INTO LIBO RATE ADVANCES SHALL BE SUSPENDED UNTIL JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, SHALL NOTIFY KRAFT AND THE LENDERS THAT THE CIRCUMSTANCES
CAUSING SUCH SUSPENSION NO LONGER EXIST.

 

JPMorgan Chase, as Administrative Agent, shall give prompt notice to Kraft and
the Lenders of the applicable interest rate determined by JPMorgan Chase, as
Administrative Agent, for purposes of Section 2.04(a)(i) or (ii), and the rate,
if any, furnished by each Reference Bank for the purpose of determining the
interest rate under Section 2.04(a)(ii) or the applicable LIBO Rate.

 


(C)                                INADEQUATE LIBO RATE.  IF, WITH RESPECT TO
ANY LIBO RATE ADVANCES, THE REQUIRED LENDERS NOTIFY JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, THAT (I) THEY ARE UNABLE TO OBTAIN MATCHING DEPOSITS IN
THE LONDON INTERBANK MARKET AT OR ABOUT 11:00 A.M. (LONDON TIME) ON THE SECOND
BUSINESS DAY BEFORE THE MAKING OF A BORROWING IN SUFFICIENT AMOUNTS TO FUND
THEIR RESPECTIVE LIBO RATE ADVANCES AS A PART OF SUCH BORROWING DURING THE
INTEREST PERIOD THEREFOR OR (II) THE LIBO RATE FOR ANY INTEREST PERIOD FOR SUCH
ADVANCES WILL NOT ADEQUATELY REFLECT THE COST TO SUCH REQUIRED LENDERS OF
MAKING, FUNDING OR MAINTAINING THEIR RESPECTIVE LIBO RATE ADVANCES FOR SUCH
INTEREST PERIOD, JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, SHALL FORTHWITH SO
NOTIFY KRAFT AND THE LENDERS, WHEREUPON (A) THE BORROWER OF SUCH LIBO RATE
ADVANCES WILL, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR,
EITHER (X) PREPAY SUCH ADVANCES OR (Y) CONVERT SUCH ADVANCES INTO BASE RATE
ADVANCES AND (B) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT BASE RATE
ADVANCES INTO, LIBO RATE ADVANCES SHALL BE SUSPENDED UNTIL JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, SHALL NOTIFY KRAFT AND THE LENDERS THAT THE CIRCUMSTANCES
CAUSING SUCH SUSPENSION NO LONGER EXIST.  IN THE CASE OF CLAUSE (II) ABOVE, EACH
LENDER SHALL CERTIFY ITS COST OF FUNDS FOR EACH INTEREST PERIOD TO JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT, AND KRAFT AS SOON AS PRACTICABLE (BUT IN ANY
EVENT NOT LATER THAN 10 BUSINESS DAYS AFTER THE LAST DAY OF SUCH INTEREST
PERIOD).


 


SECTION 2.09.                             FEES.  (A)  FACILITY FEE.  KRAFT
AGREES TO PAY TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
EACH LENDER A FACILITY FEE ON THE AGGREGATE AMOUNT OF SUCH LENDER’S COMMITMENT
(WHETHER OR NOT USED AND WITHOUT GIVING EFFECT TO ANY COMPETITIVE BID REDUCTION)
FROM THE DATE HEREOF IN THE CASE OF EACH INITIAL LENDER AND FROM THE EFFECTIVE
DATE SPECIFIED IN THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT BECAME A
LENDER IN THE CASE OF EACH OTHER LENDER UNTIL THE TERMINATION DATE AT THE
APPLICABLE FACILITY FEE RATE, IN EACH CASE PAYABLE ON THE LAST DAY OF EACH
MARCH, JUNE, SEPTEMBER AND DECEMBER UNTIL THE TERMINATION DATE AND ON THE
TERMINATION DATE.

 

20

--------------------------------------------------------------------------------


 


(B)                               AGENT’S FEES.  KRAFT SHALL PAY TO JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT SUCH FEES AS MAY FROM TIME
TO TIME BE AGREED BETWEEN KRAFT AND SUCH AGENT.


 


SECTION 2.10.                             OPTIONAL TERMINATION OR REDUCTION OF
THE COMMITMENTS AND EXTENSION OF TERMINATION DATE.


 


(A)                                OPTIONAL TERMINATION OR REDUCTION OF THE
COMMITMENTS.


 

(I)                                     KRAFT SHALL HAVE THE RIGHT, UPON AT
LEAST THREE BUSINESS DAYS’ NOTICE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, TO
TERMINATE IN WHOLE OR REDUCE RATABLY IN PART THE UNUSED PORTIONS OF THE
RESPECTIVE COMMITMENTS OF THE LENDERS; PROVIDED THAT EACH PARTIAL REDUCTION
SHALL BE IN THE AGGREGATE AMOUNT OF NO LESS THAN $50,000,000 OR THE REMAINING
BALANCE IF LESS THAN $50,000,000; AND PROVIDED FURTHER THAT THE AGGREGATE AMOUNT
OF THE COMMITMENTS OF THE LENDERS SHALL NOT BE REDUCED TO AN AMOUNT THAT IS LESS
THAN THE AGGREGATE PRINCIPAL AMOUNT OF THE COMPETITIVE BID ADVANCES THEN
OUTSTANDING.

 

(II)                                  ON ANY EXTENSION DATE PURSUANT TO SECTION
2.10(B), KRAFT MAY TERMINATE THE COMMITMENTS OF ANY NON-EXTENDING LENDER;
PROVIDED THAT KRAFT SHALL PREPAY THE ADVANCES OWING TO SUCH NON-EXTENDING LENDER
ON THE APPLICABLE EXTENSION DATE, TOGETHER WITH ACCRUED BUT UNPAID INTEREST AND
FEES THEREON AND ALL OTHER AMOUNTS THEN PAYABLE HEREUNDER TO SUCH NON-EXTENDING
LENDER.

 


(B)                               EXTENSION OF TERMINATION DATE.


 

(I)                                     AT LEAST 30 DAYS BUT NOT MORE THAN 60
DAYS PRIOR TO EACH ANNIVERSARY OF THE EFFECTIVE DATE (ANY SUCH APPLICABLE
ANNIVERSARY OF THE EFFECTIVE DATE, THE “EXTENSION DATE”), KRAFT, BY WRITTEN
NOTICE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, MAY REQUEST ANNUALLY THAT
EACH LENDER EXTEND THE TERMINATION DATE FOR SUCH LENDER’S COMMITMENT FOR AN
ADDITIONAL ONE-YEAR PERIOD.

 

(II)                                  JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
SHALL PROMPTLY NOTIFY EACH LENDER OF SUCH REQUEST AND EACH LENDER SHALL THEN, IN
ITS SOLE DISCRETION, NOTIFY KRAFT AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
IN WRITING NO LATER THAN 20 DAYS PRIOR TO THE EXTENSION DATE WHETHER SUCH LENDER
WILL CONSENT TO THE EXTENSION (EACH SUCH LENDER CONSENTING TO THE EXTENSION, AN
“EXTENDING LENDER”).

 

(III)                               SUBJECT TO SATISFACTION OF THE CONDITIONS IN
SECTION 3.03(A)-(C) AS OF THE EXTENSION DATE, THE TERMINATION DATE IN EFFECT AT
SUCH TIME SHALL BE EXTENDED FOR AN ADDITIONAL ONE-YEAR PERIOD; PROVIDED,
HOWEVER, THAT (A) NO SUCH EXTENSION SHALL BE EFFECTIVE (1) UNLESS THE REQUIRED
LENDERS AGREE THERETO AND (2) AS TO ANY LENDER THAT DOES NOT AGREE TO SUCH
EXTENSION (ANY SUCH LENDER, A “NON-EXTENDING

 

21

--------------------------------------------------------------------------------


 

LENDER”) AND (B) KRAFT MAY ONLY REQUEST AN EXTENSION OF THE TERMINATION DATE ON
THE FIRST FIVE ANNIVERSARIES OF THE EFFECTIVE DATE.

 

(IV)                              TO THE EXTENT THAT THERE ARE NON-EXTENDING
LENDERS, JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, SHALL PROMPTLY SO NOTIFY THE
EXTENDING LENDERS, AND EACH EXTENDING LENDER MAY, IN ITS SOLE DISCRETION, GIVE
WRITTEN NOTICE TO KRAFT AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, NO LATER
THAN 15 DAYS PRIOR TO THE EXTENSION DATE OF THE AMOUNT OF THE COMMITMENTS OF THE
NON-EXTENDING LENDERS THAT IT IS WILLING TO ASSUME.

 

(V)                                 KRAFT SHALL BE PERMITTED TO REPLACE ANY
LENDER THAT IS A NON-EXTENDING LENDER WITH A REPLACEMENT FINANCIAL INSTITUTION
OR OTHER ENTITY (EACH, A “NEW LENDER”); PROVIDED THAT (A) THE NEW LENDER SHALL
PURCHASE, AT PAR, ALL ADVANCES AND OTHER AMOUNTS OWING TO SUCH REPLACED LENDER
ON OR PRIOR TO THE DATE OF REPLACEMENT, (B) THE BORROWER SHALL BE LIABLE TO SUCH
REPLACED LENDER UNDER SECTION 9.04(B) IF ANY LIBO RATE ADVANCE OR FLOATING RATE
BID ADVANCE OWING TO SUCH REPLACED LENDER SHALL BE PURCHASED OTHER THAN ON THE
LAST DAY OF THE INTEREST PERIOD RELATING THERETO, (C) THE REPLACED LENDER SHALL
BE OBLIGATED TO MAKE SUCH REPLACEMENT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 9.07 (PROVIDED THAT KRAFT SHALL BE OBLIGATED TO PAY THE PROCESSING AND
RECORDATION FEE REFERRED TO THEREIN), (D) UNTIL SUCH TIME AS SUCH REPLACEMENT
SHALL BE CONSUMMATED, THE BORROWER SHALL PAY ALL ADDITIONAL AMOUNTS (IF ANY)
REQUIRED PURSUANT TO SECTION 2.12 OR 2.15(A), AS THE CASE MAY BE, AND (E) ANY
SUCH REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF ANY RIGHTS THAT KRAFT,
THE BORROWER, JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, OR ANY OTHER LENDER SHALL
HAVE AGAINST THE REPLACED LENDER.

 

(VI)                              IF THE EXTENDING LENDERS AND THE NEW LENDERS
ARE WILLING TO COMMIT AMOUNTS THAT, IN AN AGGREGATE, EXCEED THE AMOUNT OF THE
COMMITMENTS OF THE NON-EXTENDING LENDERS, KRAFT AND JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, SHALL ALLOCATE THE COMMITMENTS OF THE NON-EXTENDING
LENDERS AMONG THEM.

 

(VII)                           IF ANY FINANCIAL INSTITUTION OR OTHER ENTITY
BECOMES A NEW LENDER OR ANY EXTENDING LENDER’S COMMITMENT IS INCREASED PURSUANT
TO THIS SECTION 2.10(B), PRO RATA ADVANCES MADE ON OR AFTER THE APPLICABLE
EXTENSION DATE SHALL BE MADE IN ACCORDANCE WITH THE PRO RATA PROVISIONS OF
SECTION 2.01 BASED ON THE RESPECTIVE COMMITMENTS IN EFFECT ON AND AFTER THE
APPLICABLE EXTENSION DATE.

 

(VIII)                        IN CONNECTION HEREWITH, JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, SHALL ENTER IN THE REGISTER (A) THE NAMES OF ANY NEW
LENDERS, (B) THE RESPECTIVE ALLOCATIONS OF ANY EXTENDING LENDERS AND NEW LENDERS
EFFECTIVE AS OF EACH EXTENSION DATE AND (C) THE TERMINATION DATE APPLICABLE TO
EACH LENDER.

 


SECTION 2.11.                             OPTIONAL PREPAYMENTS OF PRO RATA
ADVANCES.  EACH BORROWER MAY, IN THE CASE OF ANY LIBO RATE ADVANCE, UPON AT
LEAST THREE BUSINESS DAYS’ NOTICE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
OR, IN THE CASE OF ANY BASE RATE ADVANCE, UPON NOTICE GIVEN TO

 

22

--------------------------------------------------------------------------------


 


JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, NOT LATER THAN 9:00 A.M. (NEW YORK CITY
TIME) ON THE DATE OF THE PROPOSED PREPAYMENT, IN EACH CASE STATING THE PROPOSED
DATE AND AGGREGATE PRINCIPAL AMOUNT OF THE PREPAYMENT, AND IF SUCH NOTICE IS
GIVEN SUCH BORROWER SHALL, PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF THE PRO
RATA ADVANCES COMPRISING PART OF THE SAME PRO RATA BORROWING IN WHOLE OR RATABLY
IN PART, TOGETHER WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE
PRINCIPAL AMOUNT PREPAID; PROVIDED, HOWEVER, THAT (X) EACH PARTIAL PREPAYMENT
SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF NO LESS THAN $50,000,000 OR THE
REMAINING BALANCE IF LESS THAN $50,000,000 AND (Y) IN THE EVENT OF ANY SUCH
PREPAYMENT OF A LIBO RATE ADVANCE, SUCH BORROWER SHALL BE OBLIGATED TO REIMBURSE
THE LENDERS IN RESPECT THEREOF PURSUANT TO SECTION 9.04(B).


 


SECTION 2.12.                             INCREASED COSTS.  (A)  COSTS FROM
CHANGE IN LAW OR AUTHORITIES.  IF, DUE TO EITHER (I) THE INTRODUCTION OF OR ANY
CHANGE (OTHER THAN ANY CHANGE BY WAY OF IMPOSITION OR INCREASE OF RESERVE
REQUIREMENTS TO THE EXTENT SUCH CHANGE IS INCLUDED IN THE EUROCURRENCY RATE
RESERVE PERCENTAGE) IN OR IN THE INTERPRETATION OF ANY LAW OR REGULATION OR (II)
THE COMPLIANCE WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE
ANY INCREASE IN THE COST TO ANY LENDER OF AGREEING TO MAKE OR MAKING, FUNDING OR
MAINTAINING LIBO RATE ADVANCES OR FLOATING RATE BID ADVANCES (EXCLUDING FOR
PURPOSES OF THIS SECTION 2.12 ANY SUCH INCREASED COSTS RESULTING FROM (I) TAXES
OR OTHER TAXES (AS TO WHICH SECTION 2.15 SHALL GOVERN) AND (II) CHANGES IN THE
BASIS OF TAXATION OF OVERALL NET INCOME OR OVERALL GROSS INCOME BY THE UNITED
STATES OR BY THE FOREIGN JURISDICTION OR STATE UNDER THE LAWS OF WHICH SUCH
LENDER IS ORGANIZED OR HAS ITS APPLICABLE LENDING OFFICE OR ANY POLITICAL
SUBDIVISION THEREOF), THEN THE BORROWER OF THE AFFECTED ADVANCES SHALL FROM TIME
TO TIME, UPON DEMAND BY SUCH LENDER (WITH A COPY OF SUCH DEMAND TO JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT), PAY TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF SUCH LENDER ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH
LENDER FOR SUCH INCREASED COST; PROVIDED, HOWEVER, THAT BEFORE MAKING ANY SUCH
DEMAND, EACH LENDER AGREES TO USE REASONABLE EFFORTS (CONSISTENT WITH ITS
INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE A DIFFERENT
APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A DESIGNATION WOULD AVOID THE
NEED FOR, OR REDUCE THE AMOUNT OF, SUCH INCREASED COST AND WOULD NOT, IN THE
REASONABLE JUDGMENT OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH
LENDER.  A CERTIFICATE AS TO THE AMOUNT OF SUCH INCREASED COST, SUBMITTED TO
KRAFT, SUCH BORROWER AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, BY SUCH
LENDER, SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(B)                               REDUCTION IN LENDER’S RATE OF RETURN.  IN THE
EVENT THAT, AFTER THE DATE HEREOF, THE IMPLEMENTATION OF OR ANY CHANGE IN ANY
LAW OR REGULATION, OR ANY GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) OR THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY CENTRAL
BANK OR OTHER AUTHORITY CHARGED WITH THE ADMINISTRATION THEREOF, IMPOSES,
MODIFIES OR DEEMS APPLICABLE ANY CAPITAL ADEQUACY OR SIMILAR REQUIREMENT
(INCLUDING, WITHOUT LIMITATION, A REQUEST OR REQUIREMENT WHICH AFFECTS THE
MANNER IN WHICH ANY LENDER ALLOCATES CAPITAL RESOURCES TO ITS COMMITMENTS,
INCLUDING ITS OBLIGATIONS HEREUNDER) AND AS A RESULT THEREOF, IN THE SOLE
OPINION OF SUCH LENDER, THE RATE OF RETURN ON SUCH LENDER’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER IS REDUCED TO A LEVEL BELOW THAT WHICH
SUCH LENDER COULD HAVE ACHIEVED BUT FOR SUCH CIRCUMSTANCES, BUT REDUCED TO THE
EXTENT THAT BORROWINGS ARE OUTSTANDING FROM TIME TO

 

23

--------------------------------------------------------------------------------


 


TIME, THEN IN EACH SUCH CASE, UPON DEMAND FROM TIME TO TIME KRAFT SHALL PAY TO
SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS SHALL COMPENSATE SUCH LENDER
FOR SUCH REDUCTION IN RATE OF RETURN; PROVIDED THAT, IN THE CASE OF EACH LENDER,
SUCH ADDITIONAL AMOUNT OR AMOUNTS SHALL NOT EXCEED 0.15 OF 1% PER ANNUM OF SUCH
LENDER’S COMMITMENT.  A CERTIFICATE OF SUCH LENDER AS TO ANY SUCH ADDITIONAL
AMOUNT OR AMOUNTS SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT
MANIFEST ERROR.  EXCEPT AS PROVIDED BELOW, IN DETERMINING ANY SUCH AMOUNT OR
AMOUNTS EACH LENDER MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS. 
NOTWITHSTANDING THE FOREGOING, EACH LENDER SHALL TAKE ALL REASONABLE ACTIONS TO
AVOID THE IMPOSITION OF, OR REDUCE THE AMOUNTS OF, SUCH INCREASED COSTS,
PROVIDED THAT SUCH ACTIONS, IN THE REASONABLE JUDGMENT OF SUCH LENDER, WILL NOT
BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER, AND, TO THE EXTENT POSSIBLE, EACH
LENDER WILL CALCULATE SUCH INCREASED COSTS BASED UPON THE CAPITAL REQUIREMENTS
FOR ITS COMMITMENT HEREUNDER AND NOT UPON THE AVERAGE OR GENERAL CAPITAL
REQUIREMENTS IMPOSED UPON SUCH LENDER.


 


SECTION 2.13.                             ILLEGALITY.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IF ANY LENDER SHALL NOTIFY JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, THAT THE INTRODUCTION OF OR ANY CHANGE IN, OR IN THE
INTERPRETATION OF, ANY LAW OR REGULATION MAKES IT UNLAWFUL, OR ANY CENTRAL BANK
OR OTHER GOVERNMENTAL AUTHORITY ASSERTS THAT IT IS UNLAWFUL, FOR ANY LENDER OR
ITS EUROCURRENCY LENDING OFFICE TO PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE
LIBO RATE ADVANCES OR FLOATING RATE BID ADVANCES OR TO FUND OR MAINTAIN LIBO
RATE ADVANCES OR FLOATING RATE BID ADVANCES, (A) EACH LIBO RATE ADVANCE OR
FLOATING RATE BID ADVANCES, AS THE CASE MAY BE, WILL AUTOMATICALLY, UPON SUCH
DEMAND, BE CONVERTED INTO A BASE RATE ADVANCE OR AN ADVANCE THAT BEARS INTEREST
AT THE RATE SET FORTH IN SECTION 2.04(A)(I), AS THE CASE MAY BE, AND (B) THE
OBLIGATION OF THE LENDERS TO MAKE LIBO RATE ADVANCES OR FLOATING RATE BID
ADVANCES OR TO CONVERT BASE RATE ADVANCES INTO LIBO RATE ADVANCES SHALL BE
SUSPENDED, IN EACH CASE, UNTIL JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, SHALL
NOTIFY KRAFT AND THE LENDERS THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO
LONGER EXIST; PROVIDED, HOWEVER, THAT BEFORE MAKING ANY SUCH DEMAND, EACH LENDER
AGREES TO USE REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL
AND REGULATORY RESTRICTIONS) TO DESIGNATE A DIFFERENT EUROCURRENCY LENDING
OFFICE IF THE MAKING OF SUCH A DESIGNATION WOULD ALLOW SUCH LENDER OR ITS
EUROCURRENCY LENDING OFFICE TO CONTINUE TO PERFORM ITS OBLIGATIONS TO MAKE LIBO
RATE ADVANCES OR FLOATING RATE BID ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN
LIBO RATE ADVANCES OR FLOATING RATE BID ADVANCES, AS THE CASE MAY BE, AND WOULD
NOT, IN THE JUDGMENT OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH
LENDER.


 


SECTION 2.14.                             PAYMENTS AND COMPUTATIONS.  (A)  TIME
AND DISTRIBUTION OF PAYMENTS.  KRAFT AND EACH BORROWER SHALL MAKE EACH PAYMENT
HEREUNDER, WITHOUT SET-OFF OR COUNTERCLAIM, NOT LATER THAN 11:00 A.M. (NEW YORK
CITY TIME) ON THE DAY WHEN DUE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AT
JPMORGAN CHASE’S ADMINISTRATIVE AGENT ACCOUNT IN SAME DAY FUNDS.  JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT, WILL PROMPTLY THEREAFTER CAUSE TO BE DISTRIBUTED
LIKE FUNDS RELATING TO THE PAYMENT OF PRINCIPAL OR INTEREST OR FACILITY FEES
RATABLY (OTHER THAN AMOUNTS PAYABLE PURSUANT TO SECTION 2.07, 2.12, 2.15 OR
9.04(B)) TO THE LENDERS FOR THE ACCOUNT OF THEIR RESPECTIVE APPLICABLE LENDING
OFFICES, AND LIKE FUNDS RELATING TO THE PAYMENT OF ANY OTHER AMOUNT PAYABLE TO
ANY LENDER TO SUCH LENDER FOR THE ACCOUNT OF ITS APPLICABLE

 

24

--------------------------------------------------------------------------------


 


LENDING OFFICE, IN EACH CASE TO BE APPLIED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  FROM AND AFTER THE EFFECTIVE DATE OF AN ASSIGNMENT AND ACCEPTANCE
PURSUANT TO SECTION 9.07, JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, SHALL MAKE
ALL PAYMENTS HEREUNDER IN RESPECT OF THE INTEREST ASSIGNED THEREBY TO THE LENDER
ASSIGNEE THEREUNDER, AND THE PARTIES TO SUCH ASSIGNMENT AND ACCEPTANCE SHALL
MAKE ALL APPROPRIATE ADJUSTMENTS IN SUCH PAYMENTS FOR PERIODS PRIOR TO SUCH
EFFECTIVE DATE DIRECTLY BETWEEN THEMSELVES.


 


(B)                               COMPUTATION OF INTEREST AND FEES.  ALL
COMPUTATIONS OF INTEREST BASED ON JPMORGAN CHASE’S PRIME RATE SHALL BE MADE BY
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, ON THE BASIS OF A YEAR OF 365 OR 366
DAYS, AS THE CASE MAY BE.  ALL COMPUTATIONS OF INTEREST BASED ON THE LIBO RATE
OR THE FEDERAL FUNDS EFFECTIVE RATE AND OF FACILITY FEES SHALL BE MADE BY
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT AND ALL COMPUTATIONS OF INTEREST
PURSUANT TO SECTION 2.05 SHALL BE MADE BY A LENDER, ON THE BASIS OF A YEAR OF
360 DAYS, AND ALL COMPUTATIONS OF INTEREST IN RESPECT OF COMPETITIVE BID
ADVANCES SHALL BE MADE BY JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AS SPECIFIED
IN THE APPLICABLE NOTICE OF COMPETITIVE BID NOTICE, IN EACH CASE FOR THE ACTUAL
NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN
THE PERIOD FOR WHICH SUCH INTEREST OR FACILITY FEES ARE PAYABLE.  EACH
DETERMINATION BY JPMORGAN CHASE, AS ADMINISTRATIVE AGENT (OR, IN THE CASE OF
SECTION 2.05 BY A LENDER), OF AN INTEREST RATE HEREUNDER SHALL BE CONCLUSIVE AND
BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(C)                                PAYMENT DUE DATES.  WHENEVER ANY PAYMENT
HEREUNDER SHALL BE STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH
PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR
FACILITY FEE, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT IF SUCH EXTENSION
WOULD CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF LIBO RATE ADVANCES OR
FLOATING RATE BID ADVANCES TO BE MADE IN THE NEXT FOLLOWING CALENDAR MONTH, SUCH
PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.


 


(D)                               PRESUMPTION OF BORROWER PAYMENT.  UNLESS
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, RECEIVES NOTICE FROM ANY BORROWER PRIOR
TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS HEREUNDER THAT SUCH
BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, JPMORGAN CHASE, AS ADMINISTRATIVE
AGENT, MAY ASSUME THAT SUCH BORROWER HAS MADE SUCH PAYMENT IN FULL TO JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT, ON SUCH DATE AND JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, MAY, IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE
DISTRIBUTED TO EACH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN
DUE SUCH LENDER.  IF AND TO THE EXTENT SUCH BORROWER HAS NOT MADE SUCH PAYMENT
IN FULL TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, EACH LENDER SHALL REPAY TO
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, FORTHWITH ON DEMAND SUCH AMOUNT
DISTRIBUTED TO SUCH LENDER TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE
DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE SUCH LENDER REPAYS
SUCH AMOUNT TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS
EFFECTIVE RATE.


 


SECTION 2.15.                             TAXES.  (A)  ANY AND ALL PAYMENTS BY
EACH BORROWER AND KRAFT HEREUNDER SHALL BE MADE, IN ACCORDANCE WITH SECTION
2.14, FREE AND CLEAR OF AND WITHOUT

 

25

--------------------------------------------------------------------------------


 


DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING,
(I) IN THE CASE OF EACH LENDER AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
TAXES IMPOSED ON ITS NET INCOME, AND FRANCHISE TAXES IMPOSED ON IT, BY THE
JURISDICTION UNDER THE LAWS OF WHICH SUCH LENDER OR JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT (AS THE CASE MAY BE), IS ORGANIZED OR ANY POLITICAL
SUBDIVISION THEREOF, (II) IN THE CASE OF EACH LENDER, TAXES IMPOSED ON ITS NET
INCOME, AND FRANCHISE TAXES IMPOSED ON IT, BY THE JURISDICTION OF SUCH LENDER’S
APPLICABLE LENDING OFFICE OR ANY POLITICAL SUBDIVISION THEREOF, (III) IN THE
CASE OF EACH LENDER AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, TAXES IMPOSED
ON ITS NET INCOME, FRANCHISE TAXES IMPOSED ON IT, AND ANY TAX IMPOSED BY MEANS
OF WITHHOLDING TO THE EXTENT SUCH TAX IS IMPOSED SOLELY AS A RESULT OF A PRESENT
OR FORMER CONNECTION (OTHER THAN THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT OR A NOTE) BETWEEN THE LENDER OR JPMORGAN CHASE, AS ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, AND THE TAXING JURISDICTION, AND (IV) IN THE CASE OF
EACH LENDER AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, TAXES IMPOSED BY THE
UNITED STATES BY MEANS OF WITHHOLDING TAX IF AND TO THE EXTENT THAT SUCH TAXES
SHALL BE IN EFFECT AND SHALL BE APPLICABLE ON THE DATE HEREOF TO PAYMENTS TO BE
MADE TO SUCH LENDER’S APPLICABLE LENDING OFFICE OR TO JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT (ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES, WITHHOLDINGS AND LIABILITIES IN RESPECT OF PAYMENTS HEREUNDER BEING
HEREINAFTER REFERRED TO AS “TAXES”).  IF ANY BORROWER OR KRAFT SHALL BE REQUIRED
BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO
ANY LENDER OR JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, (I) THE SUM PAYABLE SHALL
BE INCREASED AS MAY BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION
2.15) SUCH LENDER OR JPMORGAN CHASE, AS ADMINISTRATIVE AGENT (AS THE CASE MAY
BE), RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) SUCH BORROWER OR KRAFT SHALL MAKE SUCH DEDUCTIONS AND
(III) SUCH BORROWER OR KRAFT SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                               IN ADDITION, EACH BORROWER OR KRAFT SHALL PAY
ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY
TAXES, CHARGES OR SIMILAR LEVIES THAT ARISE FROM ANY PAYMENT MADE HEREUNDER OR
FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, PERFORMING UNDER, OR OTHERWISE
WITH RESPECT TO, THIS AGREEMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)                                EACH BORROWER AND KRAFT SHALL INDEMNIFY EACH
LENDER AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, FOR AND HOLD IT HARMLESS
AGAINST THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION,
TAXES AND OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION 2.15) PAID BY SUCH LENDER OR JPMORGAN CHASE, AS ADMINISTRATIVE AGENT (AS
THE CASE MAY BE), AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER
TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  THIS INDEMNIFICATION SHALL BE MADE
WITHIN 30 DAYS FROM THE DATE SUCH LENDER OR JPMORGAN CHASE, AS ADMINISTRATIVE
AGENT (AS THE CASE MAY BE), MAKES WRITTEN DEMAND THEREFOR.


 


(D)                               WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT
OF TAXES, EACH BORROWER AND KRAFT SHALL FURNISH TO JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO

 

26

--------------------------------------------------------------------------------


 


IN SECTION 9.02, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH
PAYMENT.  IF ANY BORROWER OR KRAFT DETERMINES THAT NO TAXES ARE PAYABLE IN
RESPECT THEREOF, SUCH BORROWER OR KRAFT SHALL, AT THE REQUEST OF JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT, FURNISH OR CAUSE THE PAYOR TO FURNISH, JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT, AND EACH LENDER AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, STATING THAT SUCH PAYMENT
IS EXEMPT FROM TAXES.


 


(E)                                EACH LENDER, ON OR PRIOR TO THE DATE OF ITS
EXECUTION AND DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER AND
ON THE DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT BECOMES A
LENDER IN THE CASE OF EACH OTHER LENDER, SHALL PROVIDE EACH OF JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT, KRAFT AND SUCH BORROWER WITH ANY FORM OR CERTIFICATE
THAT IS REQUIRED BY ANY TAXING AUTHORITY (INCLUDING, IF APPLICABLE, TWO ORIGINAL
INTERNAL REVENUE SERVICE FORMS W-9, W-8BEN OR W-8ECI, AS APPROPRIATE, OR ANY
SUCCESSOR OR OTHER FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE), CERTIFYING
THAT SUCH LENDER IS EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF HOME
JURISDICTION WITHHOLDING TAXES ON PAYMENTS PURSUANT TO THIS AGREEMENT. 
THEREAFTER, EACH SUCH LENDER SHALL PROVIDE ADDITIONAL FORMS OR CERTIFICATES (I)
TO THE EXTENT A FORM OR CERTIFICATE PREVIOUSLY PROVIDED HAS BECOME INACCURATE OR
INVALID OR HAS OTHERWISE CEASED TO BE EFFECTIVE OR (II) AS REQUESTED IN WRITING
BY ANY BORROWER, KRAFT OR JPMORGAN CHASE, AS ADMINISTRATIVE AGENT.  UNLESS THE
BORROWERS, KRAFT AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, HAVE RECEIVED
FORMS OR OTHER DOCUMENTS SATISFACTORY TO THEM INDICATING THAT PAYMENTS HEREUNDER
ARE NOT SUBJECT TO HOME JURISDICTION WITHHOLDING TAXES OR ARE SUBJECT TO HOME
JURISDICTION WITHHOLDING TAXES AT A RATE REDUCED BY AN APPLICABLE TAX TREATY,
SUCH BORROWER, KRAFT OR JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, SHALL WITHHOLD
TAXES FROM SUCH PAYMENTS AT THE APPLICABLE STATUTORY RATE IN THE CASE OF
PAYMENTS TO OR FOR ANY LENDER.


 


(F)                                  ANY LENDER CLAIMING ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THIS SECTION 2.15 AGREES TO USE REASONABLE EFFORTS
(CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO
SELECT OR CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE MAKING
OF SUCH A SELECTION OR CHANGE WOULD AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF,
ANY SUCH ADDITIONAL AMOUNTS THAT MAY THEREAFTER ACCRUE AND WOULD NOT, IN THE
REASONABLE JUDGMENT OF SUCH LENDER, BE OTHERWISE ECONOMICALLY DISADVANTAGEOUS TO
SUCH LENDER.


 


(G)                               NO ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT
TO THIS SECTION 2.15 WITH RESPECT TO (I) ANY HOME JURISDICTION WITHHOLDING TAXES
THAT WOULD NOT HAVE BEEN PAYABLE HAD THE LENDER PROVIDED THE RELEVANT FORMS OR
OTHER DOCUMENTS PURSUANT TO SECTION 2.15 (E); OR (II) IN THE CASE OF AN
ASSIGNMENT AND ACCEPTANCE BY A LENDER TO AN ELIGIBLE ASSIGNEE, ANY HOME
JURISDICTION WITHHOLDING TAXES THAT EXCEED THE AMOUNT OF SUCH HOME JURISDICTION
WITHHOLDING TAXES THAT ARE IMPOSED PRIOR TO SUCH ASSIGNMENT AND ACCEPTANCE,
UNLESS SUCH ASSIGNMENT AND ACCEPTANCE RESULTED FROM THE DEMAND OF KRAFT.

 

27

--------------------------------------------------------------------------------


 


(H)                               IF ANY LENDER OR JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, OBTAINS A REFUND OF ANY TAX FOR WHICH
PAYMENT HAS BEEN MADE PURSUANT TO THIS SECTION 2.15, WHICH REFUND IN THE GOOD
FAITH JUDGMENT OF SUCH LENDER OR JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AS THE
CASE MAY BE, (AND WITHOUT ANY OBLIGATION TO DISCLOSE ITS TAX RECORDS) IS
ALLOCABLE TO SUCH PAYMENT MADE UNDER THIS SECTION 2.15, THE AMOUNT OF SUCH
REFUND (TOGETHER WITH ANY INTEREST RECEIVED THEREON AND REDUCED BY REASONABLE
COSTS INCURRED IN OBTAINING SUCH REFUND) PROMPTLY SHALL BE PAID TO THE BORROWER
TO THE EXTENT PAYMENT HAS BEEN MADE IN FULL BY THE BORROWER PURSUANT TO THIS
SECTION 2.15.


 


SECTION 2.16.                             SHARING OF PAYMENTS, ETC.  IF ANY
LENDER SHALL OBTAIN ANY PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE
EXERCISE OF ANY RIGHT OF SET-OFF, OR OTHERWISE) ON ACCOUNT OF THE PRO RATA
ADVANCES OWING TO IT (OTHER THAN PURSUANT TO SECTION 2.12, 2.15 OR 9.04(B)) IN
EXCESS OF ITS RATABLE SHARE OF PAYMENTS ON ACCOUNT OF THE PRO RATA ADVANCES
OBTAINED BY ALL THE LENDERS, SUCH LENDER SHALL FORTHWITH PURCHASE FROM THE OTHER
LENDERS SUCH PARTICIPATIONS IN THE PRO RATA ADVANCES MADE BY THEM AS SHALL BE
NECESSARY TO CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT RATABLY
WITH EACH OF THEM; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS
PAYMENT IS THEREAFTER RECOVERED FROM SUCH PURCHASING LENDER, SUCH PURCHASE FROM
EACH LENDER SHALL BE RESCINDED AND SUCH LENDER SHALL REPAY TO THE PURCHASING
LENDER THE PURCHASE PRICE TO THE EXTENT OF SUCH RECOVERY TOGETHER WITH AN AMOUNT
EQUAL TO SUCH LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE
AMOUNT OF SUCH LENDER’S REQUIRED REPAYMENT TO (II) THE TOTAL AMOUNT SO RECOVERED
FROM THE PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY
THE PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED.  EACH
BORROWER AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER
LENDER PURSUANT TO THIS SECTION 2.16 MAY, TO THE FULLEST EXTENT PERMITTED BY
LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SET-OFF) WITH
RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT
CREDITOR OF SUCH BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 2.17.                             EVIDENCE OF DEBT.  (A)  LENDER
RECORDS; PRO RATA NOTES.  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS
USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH
BORROWER TO SUCH LENDER RESULTING FROM EACH PRO RATA ADVANCE OWING TO SUCH
LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST
PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER IN RESPECT OF PRO
RATA ADVANCES.  EACH BORROWER SHALL, UPON NOTICE BY ANY LENDER TO SUCH BORROWER
(WITH A COPY OF SUCH NOTICE TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT) TO THE
EFFECT THAT A PRO RATA NOTE IS REQUIRED OR APPROPRIATE IN ORDER FOR SUCH LENDER
TO EVIDENCE (WHETHER FOR PURPOSES OF PLEDGE, ENFORCEMENT OR OTHERWISE) THE PRO
RATA ADVANCES OWING TO, OR TO BE MADE BY, SUCH LENDER, PROMPTLY EXECUTE AND
DELIVER TO SUCH LENDER A PRO RATA NOTE PAYABLE TO THE ORDER OF SUCH LENDER IN A
PRINCIPAL AMOUNT UP TO THE COMMITMENT OF SUCH LENDER.


 


(B)                               RECORD OF BORROWINGS, PAYABLES AND PAYMENTS. 
THE REGISTER MAINTAINED BY JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, PURSUANT TO
SECTION 9.07(D) SHALL INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR
EACH LENDER, IN WHICH ACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED AS FOLLOWS:

 

28

--------------------------------------------------------------------------------



 

(I)                                     THE DATE AND AMOUNT OF EACH BORROWING
MADE HEREUNDER, THE TYPE OF ADVANCES COMPRISING SUCH BORROWING AND, IF
APPROPRIATE, THE INTEREST PERIOD APPLICABLE THERETO;

 

(II)                                  THE TERMS OF EACH ASSIGNMENT AND
ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT;

 

(III)                               THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE
AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH BORROWER TO EACH LENDER
HEREUNDER AND THE TERMINATION DATE APPLICABLE THERETO; AND

 

(IV)                              THE AMOUNT OF ANY SUM RECEIVED BY JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT, FROM THE BORROWERS HEREUNDER AND EACH LENDER’S
SHARE THEREOF.

 


(C)                                EVIDENCE OF PAYMENT OBLIGATIONS.  ENTRIES
MADE IN GOOD FAITH BY JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, IN THE REGISTER
PURSUANT TO SECTION 2.17(B), AND BY EACH LENDER IN ITS ACCOUNT OR ACCOUNTS
PURSUANT TO SECTION 2.17(A), SHALL BE PRIMA FACIE EVIDENCE OF THE AMOUNT OF
PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH
BORROWER TO, IN THE CASE OF THE REGISTER, EACH LENDER AND, IN THE CASE OF SUCH
ACCOUNT OR ACCOUNTS, SUCH LENDER, UNDER THIS AGREEMENT, ABSENT MANIFEST ERROR;
PROVIDED, HOWEVER, THAT THE FAILURE OF JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
OR SUCH LENDER TO MAKE AN ENTRY, OR ANY FINDING THAT AN ENTRY IS INCORRECT, IN
THE REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL NOT LIMIT OR OTHERWISE AFFECT THE
OBLIGATIONS OF ANY BORROWER UNDER THIS AGREEMENT.


 


SECTION 2.18.                             USE OF PROCEEDS.  THE PROCEEDS OF THE
ADVANCES SHALL BE AVAILABLE (AND EACH BORROWER AGREES THAT IT SHALL USE SUCH
PROCEEDS) FOR GENERAL CORPORATE PURPOSES OF KRAFT AND ITS SUBSIDIARIES.


 


ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING


 


SECTION 3.01.                             CONDITIONS PRECEDENT TO
EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON AND AS OF THE FIRST
DATE (THE “EFFECTIVE DATE”) ON WHICH THE FOLLOWING CONDITIONS PRECEDENT HAVE
BEEN SATISFIED:


 


(A)                                KRAFT SHALL HAVE NOTIFIED EACH LENDER AND
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, IN WRITING AS TO THE PROPOSED EFFECTIVE
DATE.


 


(B)                               ON THE EFFECTIVE DATE, THE FOLLOWING
STATEMENTS SHALL BE TRUE AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, SHALL HAVE
RECEIVED FOR THE ACCOUNT OF EACH LENDER A CERTIFICATE SIGNED BY A DULY
AUTHORIZED OFFICER OF KRAFT, DATED THE EFFECTIVE DATE, STATING THAT:

 

29

--------------------------------------------------------------------------------


 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4.01 ARE CORRECT ON AND AS OF THE EFFECTIVE DATE, AND

 

(II)                                  NO EVENT HAS OCCURRED AND IS CONTINUING
THAT CONSTITUTES A DEFAULT OR EVENT OF DEFAULT.

 


(C)                                JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
SHALL HAVE RECEIVED ON OR BEFORE THE EFFECTIVE DATE COPIES OF THE LETTER FROM
KRAFT DATED ON OR BEFORE SUCH DAY, TERMINATING IN WHOLE THE COMMITMENTS OF THE
BANKS PARTY TO THE EXISTING LOAN AGREEMENTS.


 


(D)                               PRIOR TO OR SIMULTANEOUSLY WITH THE EFFECTIVE
DATE, KRAFT SHALL HAVE SATISFIED ALL OF ITS OBLIGATIONS UNDER THE EXISTING LOAN
AGREEMENTS INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ALL LOANS, ACCRUED
INTEREST AND FEES UNDER THE EXISTING LOAN AGREEMENTS.


 


(E)                                JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
SHALL HAVE RECEIVED ON OR BEFORE THE EFFECTIVE DATE THE FOLLOWING, EACH DATED
SUCH DAY, IN FORM AND SUBSTANCE SATISFACTORY TO JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT:


 

(I)                                     CERTIFIED COPIES OF THE RESOLUTIONS OF
THE BOARD OF DIRECTORS OF KRAFT APPROVING THIS AGREEMENT, AND OF ALL DOCUMENTS
EVIDENCING OTHER NECESSARY CORPORATE ACTION AND GOVERNMENTAL APPROVALS, IF ANY,
WITH RESPECT TO THIS AGREEMENT.

 

(II)                                  A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF KRAFT CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE
OFFICERS OF KRAFT AUTHORIZED TO SIGN THIS AGREEMENT AND THE OTHER DOCUMENTS TO
BE DELIVERED HEREUNDER.

 

(III)                               FAVORABLE OPINIONS OF COUNSEL (WHICH MAY BE
IN-HOUSE COUNSEL) FOR KRAFT, SUBSTANTIALLY IN THE FORM OF EXHIBITS E-1 AND E-2
HERETO.

 

(IV)                              A FAVORABLE OPINION OF SIMPSON THACHER &
BARTLETT LLP, COUNSEL FOR JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, SUBSTANTIALLY
IN THE FORM OF EXHIBIT G HERETO.

 

(V)                                 A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER
OR TREASURER OF KRAFT CERTIFYING THAT AS OF DECEMBER 31, 2004 (A) THE AGGREGATE
AMOUNT OF DEBT, PAYMENT OF WHICH IS SECURED BY ANY LIEN REFERRED TO IN CLAUSE
(III) OF SECTION 5.02(A), DOES NOT EXCEED $400,000,000, AND (B) THE AGGREGATE
AMOUNT OF DEBT INCLUDED IN CLAUSE (A) OF THIS SUBSECTION (V), PAYMENT OF WHICH
IS SECURED BY ANY LIEN REFERRED TO IN CLAUSE (IV) OF SECTION 5.02(A), DOES NOT
EXCEED $200,000,000.

 


(F)                                  THIS AGREEMENT SHALL HAVE BEEN EXECUTED BY
KRAFT, JPMORGAN CHASE AND CITIBANK, AS ADMINISTRATIVE AGENTS, CREDIT SUISSE
FIRST BOSTON, CAYMAN ISLANDS BRANCH AND DEUTSCHE BANK SECURITIES INC., AS
SYNDICATION AGENTS, AND ABN AMRO BANK N.V.,

 

30

--------------------------------------------------------------------------------


 


BNP PARIBAS, HSBC BANK USA, NATIONAL ASSOCIATION AND UBS SECURITIES LLC, AS
ARRANGERS AND DOCUMENTATION AGENTS, AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
SHALL HAVE BEEN NOTIFIED BY EACH INITIAL LENDER THAT SUCH INITIAL LENDER HAS
EXECUTED THIS AGREEMENT.


 

JPMorgan Chase, as Administrative Agent, shall notify Kraft and the Initial
Lenders of the date which is the Effective Date upon satisfaction of all of the
conditions precedent set forth in this Section 3.01.  For purposes of
determining compliance with the conditions specified in this Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of JPMorgan Chase, as Administrative Agent, responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that Kraft, by notice to the Lenders, designates as the proposed
Effective Date, specifying its objection thereto.

 


SECTION 3.02.                             INITIAL ADVANCE TO EACH DESIGNATED
SUBSIDIARY.  THE OBLIGATION OF EACH LENDER TO MAKE AN INITIAL ADVANCE TO EACH
DESIGNATED SUBSIDIARY FOLLOWING ANY DESIGNATION OF SUCH DESIGNATED SUBSIDIARY AS
A BORROWER HEREUNDER PURSUANT TO SECTION 9.08 IS SUBJECT TO THE RECEIPT BY
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, ON OR BEFORE THE DATE OF SUCH INITIAL
ADVANCE OF EACH OF THE FOLLOWING, IN FORM AND SUBSTANCE SATISFACTORY TO JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT, AND DATED SUCH DATE, AND IN SUFFICIENT COPIES
FOR EACH LENDER:


 


(A)                                CERTIFIED COPIES OF THE RESOLUTIONS OF THE
BOARD OF DIRECTORS OF SUCH DESIGNATED SUBSIDIARY (WITH A CERTIFIED ENGLISH
TRANSLATION IF THE ORIGINAL THEREOF IS NOT IN ENGLISH) APPROVING THIS AGREEMENT,
AND OF ALL DOCUMENTS EVIDENCING OTHER NECESSARY CORPORATE ACTION AND
GOVERNMENTAL APPROVALS, IF ANY, WITH RESPECT TO THIS AGREEMENT.


 


(B)                               A CERTIFICATE OF A PROPER OFFICER OF SUCH
DESIGNATED SUBSIDIARY CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS
OF SUCH DESIGNATED SUBSIDIARY AUTHORIZED TO SIGN THIS AGREEMENT AND THE OTHER
DOCUMENTS TO BE DELIVERED HEREUNDER.


 


(C)                                A CERTIFICATE SIGNED BY A DULY AUTHORIZED
OFFICER OF THE DESIGNATED SUBSIDIARY, DATED AS OF THE DATE OF SUCH INITIAL
ADVANCE, CERTIFYING THAT SUCH DESIGNATED SUBSIDIARY SHALL HAVE OBTAINED ALL
GOVERNMENTAL AND THIRD PARTY AUTHORIZATIONS, CONSENTS, APPROVALS (INCLUDING
EXCHANGE CONTROL APPROVALS) AND LICENSES REQUIRED UNDER APPLICABLE LAWS AND
REGULATIONS NECESSARY FOR SUCH DESIGNATED SUBSIDIARY TO EXECUTE AND DELIVER THIS
AGREEMENT AND TO PERFORM ITS OBLIGATIONS THEREUNDER.


 


(D)                               THE DESIGNATION AGREEMENT OF SUCH DESIGNATED
SUBSIDIARY, SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO.


 


(E)                                A FAVORABLE OPINION OF COUNSEL (WHICH MAY BE
IN-HOUSE COUNSEL) TO SUCH DESIGNATED SUBSIDIARY, DATED THE DATE OF SUCH INITIAL
ADVANCE, COVERING, TO THE EXTENT CUSTOMARY AND APPROPRIATE FOR THE RELEVANT
JURISDICTION, THE OPINIONS OUTLINED ON EXHIBIT F HERETO.

 

31

--------------------------------------------------------------------------------


 


(F)                                  SUCH OTHER APPROVALS, OPINIONS OR DOCUMENTS
AS ANY LENDER, THROUGH JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, MAY REASONABLY
REQUEST.


 


SECTION 3.03.                             CONDITIONS PRECEDENT TO EACH PRO RATA
BORROWING.  THE OBLIGATION OF EACH LENDER TO MAKE A PRO RATA ADVANCE ON THE
OCCASION OF EACH PRO RATA BORROWING IS SUBJECT TO THE CONDITIONS PRECEDENT THAT
THE EFFECTIVE DATE SHALL HAVE OCCURRED AND ON THE DATE OF SUCH PRO RATA
BORROWING THE FOLLOWING STATEMENTS SHALL BE TRUE, AND THE ACCEPTANCE BY THE
BORROWER OF THE PROCEEDS OF SUCH PRO RATA BORROWING SHALL BE A REPRESENTATION BY
SUCH BORROWER OR KRAFT, AS THE CASE MAY BE, THAT:


 


(A)                                THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 4.01 (EXCEPT THE REPRESENTATIONS SET FORTH IN THE LAST SENTENCE OF
SUBSECTION (E) AND IN SUBSECTION (F) THEREOF (OTHER THAN CLAUSE (I) THEREOF))
ARE CORRECT ON AND AS OF THE DATE OF SUCH PRO RATA BORROWING, BEFORE AND AFTER
GIVING EFFECT TO SUCH PRO RATA BORROWING AND TO THE APPLICATION OF THE PROCEEDS
THEREFROM, AS THOUGH MADE ON AND AS OF SUCH DATE, AND, IF SUCH PRO RATA
BORROWING SHALL HAVE BEEN REQUESTED BY A DESIGNATED SUBSIDIARY, THE
REPRESENTATIONS AND WARRANTIES OF SUCH DESIGNATED SUBSIDIARY CONTAINED IN ITS
DESIGNATION AGREEMENT ARE CORRECT ON AND AS OF THE DATE OF SUCH PRO RATA
BORROWING, BEFORE AND AFTER GIVING EFFECT TO SUCH PRO RATA BORROWING AND TO THE
APPLICATION OF THE PROCEEDS THEREFROM, AS THOUGH MADE ON AND AS OF SUCH DATE;


 


(B)                               AFTER GIVING EFFECT TO THE APPLICATION OF THE
PROCEEDS OF ALL BORROWINGS ON SUCH DATE (TOGETHER WITH ANY OTHER RESOURCES OF
THE BORROWER APPLIED TOGETHER THEREWITH) NO EVENT HAS OCCURRED AND IS
CONTINUING, OR WOULD RESULT FROM SUCH PRO RATA BORROWING, THAT CONSTITUTES A
DEFAULT OR EVENT OF DEFAULT; AND


 


(C)                                IF SUCH PRO RATA BORROWING IS IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO OR GREATER THAN $500,000,000 AND IS BEING MADE IN
CONNECTION WITH ANY PURCHASE OF SHARES OF SUCH BORROWER’S OR KRAFT’S CAPITAL
STOCK OR THE CAPITAL STOCK OF ANY OTHER PERSON, OR ANY PURCHASE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON (WHETHER IN ONE TRANSACTION OR A
SERIES OF TRANSACTIONS) OR ANY TRANSACTION OF THE TYPE REFERRED TO IN SECTION
5.02(B), THE STATEMENT IN (B) ABOVE SHALL ALSO BE TRUE ON A PRO FORMA BASIS AS
IF SUCH TRANSACTION OR PURCHASE SHALL HAVE BEEN COMPLETED.


 


SECTION 3.04.                             CONDITIONS PRECEDENT TO EACH
COMPETITIVE BID BORROWING.  THE OBLIGATION OF EACH LENDER THAT IS TO MAKE A
COMPETITIVE BID ADVANCE ON THE OCCASION OF A COMPETITIVE BID BORROWING IS
SUBJECT TO THE CONDITIONS PRECEDENT THAT (I) JPMORGAN CHASE, AS ADMINISTRATIVE
AGENT, SHALL HAVE RECEIVED THE WRITTEN CONFIRMATORY NOTICE OF COMPETITIVE BID
BORROWING WITH RESPECT THERETO, (II) ON OR BEFORE THE DATE OF SUCH COMPETITIVE
BID BORROWING, BUT PRIOR TO SUCH COMPETITIVE BID BORROWING, JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, SHALL HAVE RECEIVED A COMPETITIVE BID NOTE PAYABLE TO THE
ORDER OF SUCH LENDER FOR EACH OF THE ONE OR MORE COMPETITIVE BID ADVANCES TO BE
MADE BY SUCH LENDER AS PART OF SUCH COMPETITIVE BID BORROWING, IN A PRINCIPAL
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE COMPETITIVE BID ADVANCE TO BE
EVIDENCED THEREBY AND OTHERWISE ON SUCH TERMS AS WERE AGREED TO FOR SUCH
COMPETITIVE BID ADVANCE IN ACCORDANCE WITH SECTION 2.07, AND (III) ON THE DATE
OF SUCH COMPETITIVE BID

 

32

--------------------------------------------------------------------------------


 


BORROWING THE FOLLOWING STATEMENTS SHALL BE TRUE, AND THE ACCEPTANCE BY THE
BORROWER OF THE PROCEEDS OF SUCH COMPETITIVE BID BORROWING SHALL BE A
REPRESENTATION BY SUCH BORROWER OR KRAFT, AS THE CASE MAY BE, THAT:


 


(A)                                THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 4.01 ARE CORRECT ON AND AS OF THE DATE OF SUCH COMPETITIVE BID
BORROWING, BEFORE AND AFTER GIVING EFFECT TO SUCH COMPETITIVE BID BORROWING AND
TO THE APPLICATION OF THE PROCEEDS THEREFROM, AS THOUGH MADE ON AND AS OF SUCH
DATE, AND, IF SUCH COMPETITIVE BID BORROWING SHALL HAVE BEEN REQUESTED BY A
DESIGNATED SUBSIDIARY, THE REPRESENTATIONS AND WARRANTIES OF SUCH DESIGNATED
SUBSIDIARY CONTAINED IN ITS DESIGNATION AGREEMENT ARE CORRECT ON AND AS OF THE
DATE OF SUCH COMPETITIVE BID BORROWING, BEFORE AND AFTER GIVING EFFECT TO SUCH
COMPETITIVE BID BORROWING AND TO THE APPLICATION OF THE PROCEEDS THEREFROM, AS
THOUGH MADE ON AND AS OF SUCH DATE, AND


 


(B)                               AFTER GIVING EFFECT TO THE APPLICATION OF THE
PROCEEDS OF ALL BORROWINGS ON SUCH DATE (TOGETHER WITH ANY OTHER RESOURCES OF
THE BORROWER APPLIED TOGETHER THEREWITH), NO EVENT HAS OCCURRED AND IS
CONTINUING, OR WOULD RESULT FROM SUCH COMPETITIVE BID BORROWING THAT CONSTITUTES
A DEFAULT OR EVENT OF DEFAULT.


 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


 


SECTION 4.01.                             REPRESENTATIONS AND WARRANTIES OF
KRAFT.  KRAFT REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)                                IT IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF VIRGINIA.


 


(B)                               THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE NOTES TO BE DELIVERED BY IT ARE WITHIN ITS CORPORATE
POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND DO NOT
CONTRAVENE (I) ITS CHARTER OR BY-LAWS OR (II) IN ANY MATERIAL RESPECT, ANY LAW,
RULE, REGULATION OR ORDER OF ANY COURT OR GOVERNMENTAL AGENCY OR ANY CONTRACTUAL
RESTRICTION BINDING ON OR AFFECTING IT.


 


(C)                                NO AUTHORIZATION OR APPROVAL OR OTHER ACTION
BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY
BODY IS REQUIRED FOR THE DUE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS
AGREEMENT OR THE NOTES TO BE DELIVERED BY IT.


 


(D)                               THIS AGREEMENT IS, AND EACH OF THE NOTES TO BE
DELIVERED BY IT WHEN DELIVERED HEREUNDER WILL BE, A LEGAL, VALID AND BINDING
OBLIGATION OF KRAFT ENFORCEABLE AGAINST KRAFT IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL

 

33

--------------------------------------------------------------------------------


 


PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR
DEALING.


 


(E)                                AS REPORTED IN KRAFT’S ANNUAL REPORT ON FORM
10-K FOR THE YEAR ENDED DECEMBER 31, 2004, THE CONSOLIDATED BALANCE SHEETS OF
KRAFT AND ITS SUBSIDIARIES AS OF DECEMBER 31, 2004 AND THE CONSOLIDATED
STATEMENTS OF EARNINGS OF KRAFT AND ITS SUBSIDIARIES FOR THE YEAR THEN ENDED
FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION OF
KRAFT AND ITS SUBSIDIARIES AS AT SUCH DATE AND THE CONSOLIDATED RESULTS OF THE
OPERATIONS OF KRAFT AND ITS SUBSIDIARIES FOR THE YEAR ENDED ON SUCH DATE, ALL IN
ACCORDANCE WITH ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES. 
EXCEPT AS DISCLOSED IN KRAFT’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED
DECEMBER 31, 2004, AND IN ANY CURRENT REPORT ON FORM 8-K FILED SUBSEQUENT TO
DECEMBER 31, 2004 BUT PRIOR TO APRIL 15, 2005, SINCE DECEMBER 31, 2004 THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN SUCH POSITION OR OPERATIONS.


 


(F)                                  THERE IS NO PENDING OR THREATENED ACTION OR
PROCEEDING AFFECTING IT OR ANY OF ITS SUBSIDIARIES BEFORE ANY COURT,
GOVERNMENTAL AGENCY OR ARBITRATOR (A “PROCEEDING”) (I) THAT PURPORTS TO AFFECT
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR (II) EXCEPT FOR
PROCEEDINGS DISCLOSED IN KRAFT’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED
DECEMBER 31, 2004, ANY CURRENT REPORT ON FORM 8-K FILED SUBSEQUENT TO DECEMBER
31, 2004 BUT PRIOR TO APRIL 15, 2005 AND, WITH RESPECT TO PROCEEDINGS COMMENCED
AFTER THE DATE OF THE MOST RECENT SUCH DOCUMENT BUT PRIOR TO APRIL 15, 2005, A
CERTIFICATE DELIVERED TO THE LENDERS, THAT MAY MATERIALLY ADVERSELY AFFECT THE
FINANCIAL POSITION OR RESULTS OF OPERATIONS OF KRAFT AND ITS SUBSIDIARIES TAKEN
AS A WHOLE.


 


(G)                               IT OWNS DIRECTLY OR INDIRECTLY 100% OF THE
CAPITAL STOCK OF EACH OTHER BORROWER.


 


(H)                               NONE OF THE PROCEEDS OF ANY ADVANCE WILL BE
USED, DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING OR CARRYING ANY
MARGIN STOCK OR FOR THE PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS WHICH
WAS ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY MARGIN STOCK OR FOR ANY OTHER
PURPOSE THAT WOULD CONSTITUTE THE ADVANCES AS A “PURPOSE CREDIT” WITHIN THE
MEANING OF REGULATION U AND, IN EACH CASE, WOULD CONSTITUTE A VIOLATION OF
REGULATION U.


 


ARTICLE V

COVENANTS OF KRAFT


 


SECTION 5.01.                             AFFIRMATIVE COVENANTS.  SO LONG AS ANY
ADVANCE SHALL REMAIN UNPAID OR ANY LENDER SHALL HAVE ANY COMMITMENT HEREUNDER,
KRAFT WILL:


 


(A)                                COMPLIANCE WITH LAWS, ETC.  COMPLY, AND CAUSE
EACH MAJOR SUBSIDIARY TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE
LAWS, RULES, REGULATIONS AND ORDERS (SUCH COMPLIANCE TO INCLUDE, WITHOUT
LIMITATION, COMPLYING WITH ERISA AND PAYING

 

34

--------------------------------------------------------------------------------


 


BEFORE THE SAME BECOME DELINQUENT ALL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES IMPOSED UPON IT OR UPON ITS PROPERTY EXCEPT TO THE EXTENT CONTESTED IN
GOOD FAITH), NONCOMPLIANCE WITH WHICH WOULD MATERIALLY ADVERSELY AFFECT THE
FINANCIAL CONDITION OR OPERATIONS OF KRAFT AND ITS SUBSIDIARIES TAKEN AS A
WHOLE.


 


(B)                               MAINTENANCE OF NET WORTH.  MAINTAIN TOTAL
SHAREHOLDERS’ EQUITY ON THE CONSOLIDATED BALANCE SHEET OF KRAFT AND ITS
SUBSIDIARIES OF NOT LESS THAN $20,000,000,000.


 


(C)                                REPORTING REQUIREMENTS.  FURNISH TO THE
LENDERS:


 

(I)                                     AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 60 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL
YEAR OF KRAFT, AN UNAUDITED INTERIM CONDENSED CONSOLIDATED BALANCE SHEET OF
KRAFT AND ITS SUBSIDIARIES AS OF THE END OF SUCH QUARTER AND UNAUDITED INTERIM
CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS OF KRAFT AND ITS SUBSIDIARIES FOR
THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE
END OF SUCH QUARTER, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF KRAFT;

 

(II)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 100 DAYS AFTER THE END OF EACH FISCAL YEAR OF KRAFT, A COPY OF THE
CONSOLIDATED FINANCIAL STATEMENTS FOR SUCH YEAR FOR KRAFT AND ITS SUBSIDIARIES,
AUDITED BY PRICEWATERHOUSECOOPERS LLP (OR OTHER INDEPENDENT AUDITORS WHICH, AS
OF THE DATE OF THIS AGREEMENT, ARE ONE OF THE “BIG FOUR” ACCOUNTING FIRMS);

 

(III)                               ALL REPORTS WHICH KRAFT SENDS TO ANY OF ITS
SHAREHOLDERS, AND COPIES OF ALL REPORTS ON FORM 8-K (OR ANY SUCCESSOR FORMS
ADOPTED BY THE SECURITIES AND EXCHANGE COMMISSION) WHICH KRAFT FILES WITH THE
SECURITIES AND EXCHANGE COMMISSION;

 

(IV)                              AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
FIVE DAYS AFTER THE OCCURRENCE OF EACH EVENT OF DEFAULT AND EACH EVENT WHICH,
WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT
OF DEFAULT, CONTINUING ON THE DATE OF SUCH STATEMENT, A STATEMENT OF THE CHIEF
FINANCIAL OFFICER OR TREASURER OF KRAFT SETTING FORTH DETAILS OF SUCH EVENT OF
DEFAULT OR EVENT AND THE ACTION WHICH KRAFT HAS TAKEN AND PROPOSES TO TAKE WITH
RESPECT THERETO; AND

 

(V)                                 SUCH OTHER INFORMATION RESPECTING THE
CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE, OF KRAFT OR ANY MAJOR
SUBSIDIARY AS ANY LENDER THROUGH JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, MAY
FROM TIME TO TIME REASONABLY REQUEST.

 

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Kraft may make such items available on the internet at
www.kraft.com (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new Securities and

 

35

--------------------------------------------------------------------------------


 

Exchange Commission filings) or any successor or replacement website thereof, or
by similar electronic means.

 


SECTION 5.02.                             NEGATIVE COVENANTS.  SO LONG AS ANY
ADVANCE SHALL REMAIN UNPAID OR ANY LENDER SHALL HAVE ANY COMMITMENT HEREUNDER,
KRAFT WILL NOT:


 


(A)                                LIENS, ETC.  CREATE OR SUFFER TO EXIST, OR
PERMIT ANY MAJOR SUBSIDIARY TO CREATE OR SUFFER TO EXIST, ANY LIEN, SECURITY
INTEREST OR OTHER CHARGE OR ENCUMBRANCE (OTHER THAN OPERATING LEASES AND
LICENSED INTELLECTUAL PROPERTY), OR ANY OTHER TYPE OF PREFERENTIAL ARRANGEMENT
(“LIENS”), UPON OR WITH RESPECT TO ANY OF ITS PROPERTIES, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OR ASSIGN, OR PERMIT ANY MAJOR SUBSIDIARY TO ASSIGN, ANY
RIGHT TO RECEIVE INCOME, IN EACH CASE TO SECURE OR PROVIDE FOR THE PAYMENT OF
ANY DEBT OF ANY PERSON, OTHER THAN:


 

(I)                                     LIENS UPON OR IN PROPERTY ACQUIRED OR
HELD BY IT OR ANY MAJOR SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS TO SECURE
THE PURCHASE PRICE OF SUCH PROPERTY OR TO SECURE INDEBTEDNESS INCURRED SOLELY
FOR THE PURPOSE OF FINANCING THE ACQUISITION OF SUCH PROPERTY;

 

(II)                                  LIENS EXISTING ON PROPERTY AT THE TIME OF
ITS ACQUISITION (OTHER THAN ANY SUCH LIEN OR SECURITY INTEREST CREATED IN
CONTEMPLATION OF SUCH ACQUISITION);

 

(III)                               LIENS EXISTING ON THE DATE HEREOF SECURING
DEBT;

 

(IV)                              LIENS ON PROPERTY FINANCED THROUGH THE
ISSUANCE OF INDUSTRIAL REVENUE BONDS IN FAVOR OF THE HOLDERS OF SUCH BONDS OR
ANY AGENT OR TRUSTEE THEREFOR;

 

(V)                                 LIENS EXISTING ON PROPERTY OF ANY PERSON
ACQUIRED BY KRAFT OR ANY MAJOR SUBSIDIARY;

 

(VI)                              LIENS SECURING DEBT IN AN AGGREGATE AMOUNT NOT
IN EXCESS OF 15% OF CONSOLIDATED TANGIBLE ASSETS;

 

(VII)                           LIENS UPON OR WITH RESPECT TO “MARGIN STOCK” AS
THAT TERM IS DEFINED IN REGULATION U;

 

(VIII)                        LIENS IN FAVOR OF KRAFT OR ANY MAJOR SUBSIDIARY;

 

(IX)                                PRECAUTIONARY LIENS PROVIDED BY KRAFT OR ANY
MAJOR SUBSIDIARY IN CONNECTION WITH THE SALE, ASSIGNMENT, TRANSFER OR OTHER
DISPOSITION OF ASSETS BY KRAFT OR SUCH MAJOR SUBSIDIARY WHICH TRANSACTION IS
DETERMINED BY THE BOARD OF DIRECTORS OF KRAFT OR SUCH MAJOR SUBSIDIARY TO
CONSTITUTE A “SALE” UNDER ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED
STATES; OR

 

36

--------------------------------------------------------------------------------


 

(X)                                   ANY EXTENSION, RENEWAL OR REPLACEMENT OF
THE FOREGOING, PROVIDED THAT (A) SUCH LIEN DOES NOT EXTEND TO ANY ADDITIONAL
ASSETS (OTHER THAN A SUBSTITUTION OF LIKE ASSETS), AND (B) THE AMOUNT OF DEBT
SECURED BY ANY SUCH LIEN IS NOT INCREASED.

 


(B)                               MERGERS, ETC.  CONSOLIDATE WITH OR MERGE INTO,
OR CONVEY OR TRANSFER ITS PROPERTIES AND ASSETS SUBSTANTIALLY AS AN ENTIRETY TO,
ANY PERSON, OR PERMIT ANY SUBSIDIARY DIRECTLY OR INDIRECTLY OWNED BY IT TO DO
SO, UNLESS, IMMEDIATELY AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF
DEFAULT WOULD EXIST AND, IN THE CASE OF ANY MERGER OR CONSOLIDATION TO WHICH IT
IS A PARTY, THE SURVIVING CORPORATION IS KRAFT OR WAS A SUBSIDIARY OF KRAFT
IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION, WHICH IS ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF, OR
THE DISTRICT OF COLUMBIA.  THE SURVIVING CORPORATION OF ANY MERGER OR
CONSOLIDATION INVOLVING KRAFT OR ANY OTHER BORROWER SHALL ASSUME ALL OF KRAFT’S
OR SUCH BORROWER’S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING WITHOUT
LIMITATION WITH RESPECT TO KRAFT’S OBLIGATIONS, THE COVENANTS SET FORTH IN
ARTICLE V) BY THE EXECUTION AND DELIVERY OF AN INSTRUMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE REQUIRED LENDERS.


 


ARTICLE VI

EVENTS OF DEFAULT


 


SECTION 6.01.                             EVENTS OF DEFAULT.  EACH OF THE
FOLLOWING EVENTS (EACH AN “EVENT OF DEFAULT”) SHALL CONSTITUTE AN EVENT OF
DEFAULT:


 


(A)                                ANY BORROWER OR KRAFT SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY ADVANCE WHEN THE SAME BECOMES DUE AND PAYABLE; OR ANY BORROWER
SHALL FAIL TO PAY INTEREST ON ANY ADVANCE, OR KRAFT SHALL FAIL TO PAY ANY FEES
PAYABLE UNDER SECTION 2.09, WITHIN TEN DAYS AFTER THE SAME BECOMES DUE AND
PAYABLE; OR


 


(B)                               ANY REPRESENTATION OR WARRANTY MADE OR DEEMED
TO HAVE BEEN MADE BY ANY BORROWER OR KRAFT HEREIN OR BY ANY BORROWER OR KRAFT
(OR ANY OF THEIR RESPECTIVE OFFICERS) IN CONNECTION WITH THIS AGREEMENT SHALL
PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED TO HAVE
BEEN MADE; OR


 


(C)                                ANY BORROWER OR KRAFT SHALL FAIL TO PERFORM
OR OBSERVE (I) ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION 5.01(B) OR
5.02(B), (II) ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION 5.02(A) IF
SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 15 DAYS AFTER WRITTEN NOTICE THEREOF
SHALL HAVE BEEN GIVEN TO KRAFT BY JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, OR
ANY LENDER OR (III) ANY OTHER TERM, COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED IF SUCH FAILURE SHALL REMAIN
UNREMEDIED FOR 30 DAYS AFTER WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO
KRAFT BY JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, OR ANY LENDER; OR

 

37

--------------------------------------------------------------------------------


 


(D)                               ANY BORROWER OR KRAFT OR ANY MAJOR SUBSIDIARY
SHALL FAIL TO PAY ANY PRINCIPAL OF OR PREMIUM OR INTEREST ON ANY DEBT WHICH IS
OUTSTANDING IN A PRINCIPAL AMOUNT OF AT LEAST $100,000,000 IN THE AGGREGATE (BUT
EXCLUDING DEBT ARISING UNDER THIS AGREEMENT) OF SUCH BORROWER OR KRAFT OR SUCH
MAJOR SUBSIDIARY (AS THE CASE MAY BE), WHEN THE SAME BECOMES DUE AND PAYABLE
(WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR
OTHERWISE), AND SUCH FAILURE SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD,
IF ANY, SPECIFIED IN THE AGREEMENT OR INSTRUMENT RELATING TO SUCH DEBT UNLESS
ADEQUATE PROVISION FOR ANY SUCH PAYMENT HAS BEEN MADE IN FORM AND SUBSTANCE
SATISFACTORY TO THE REQUIRED LENDERS; OR ANY DEBT OF ANY BORROWER OR KRAFT OR
ANY MAJOR SUBSIDIARY WHICH IS OUTSTANDING IN A PRINCIPAL AMOUNT OF AT LEAST
$100,000,000 IN THE AGGREGATE (BUT EXCLUDING DEBT ARISING UNDER THIS AGREEMENT)
SHALL BE DECLARED TO BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID (OTHER THAN
BY A SCHEDULED REQUIRED PREPAYMENT), REDEEMED, PURCHASED OR DEFEASED, OR AN
OFFER TO PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH DEBT SHALL BE REQUIRED TO BE
MADE, IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF UNLESS ADEQUATE
PROVISION FOR THE PAYMENT OF SUCH DEBT HAS BEEN MADE IN FORM AND SUBSTANCE
SATISFACTORY TO THE REQUIRED LENDERS; OR


 


(E)                                ANY BORROWER OR KRAFT OR ANY MAJOR SUBSIDIARY
SHALL GENERALLY NOT PAY ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN
WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED
BY OR AGAINST ANY BORROWER OR KRAFT OR ANY MAJOR SUBSIDIARY SEEKING TO
ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF
IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR
REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF
OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, OR OTHER SIMILAR OFFICIAL FOR IT OR
FOR ANY SUBSTANTIAL PART OF ITS PROPERTY, AND, IN THE CASE OF ANY SUCH
PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT), EITHER SUCH
PROCEEDING SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD OF 60 DAYS OR ANY
OF THE ACTIONS SOUGHT IN SUCH PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE
ENTRY OF AN ORDER FOR RELIEF AGAINST IT OR THE APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY OF ITS PROPERTY
CONSTITUTING A SUBSTANTIAL PART OF THE PROPERTY OF KRAFT AND ITS SUBSIDIARIES
TAKEN AS A WHOLE) SHALL OCCUR; OR ANY BORROWER OR KRAFT OR ANY MAJOR SUBSIDIARY
SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE
IN THIS SUBSECTION (E); OR


 


(F)                                  ANY JUDGMENT OR ORDER FOR THE PAYMENT OF
MONEY IN EXCESS OF $100,000,000 SHALL BE RENDERED AGAINST ANY BORROWER OR KRAFT
OR ANY MAJOR SUBSIDIARY AND THERE SHALL BE ANY PERIOD OF 60 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH UNSATISFIED JUDGMENT OR ORDER, BY
REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 


(G)                               ANY BORROWER, KRAFT OR ANY ERISA AFFILIATE
SHALL INCUR, OR SHALL BE REASONABLY LIKELY TO INCUR, LIABILITY IN EXCESS OF
$500,000,000 IN THE AGGREGATE AS A RESULT OF ONE OR MORE OF THE FOLLOWING:  (I)
THE OCCURRENCE OF ANY ERISA EVENT; (II) THE PARTIAL OR COMPLETE WITHDRAWAL OF
ANY BORROWER, KRAFT OR ANY ERISA AFFILIATE FROM A

 

38

--------------------------------------------------------------------------------


 


MULTIEMPLOYER PLAN; OR (III) THE REORGANIZATION OR TERMINATION OF A
MULTIEMPLOYER PLAN; PROVIDED, HOWEVER, THAT NO DEFAULT OR EVENT OF DEFAULT UNDER
THIS SECTION 6.01(G) SHALL BE DEEMED TO HAVE OCCURRED IF THE BORROWER, KRAFT OR
ANY ERISA AFFILIATE SHALL HAVE MADE ARRANGEMENTS SATISFACTORY TO THE PBGC OR THE
REQUIRED LENDERS TO DISCHARGE OR OTHERWISE SATISFY SUCH LIABILITY (INCLUDING THE
POSTING OF A BOND OR OTHER SECURITY); OR


 


(H)                               SO LONG AS ANY SUBSIDIARY OF KRAFT IS A
DESIGNATED SUBSIDIARY, THE GUARANTY PROVIDED BY KRAFT UNDER ARTICLE VIII HEREOF
SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON KRAFT OR KRAFT SHALL SO
STATE IN WRITING.


 


SECTION 6.02.                             LENDERS’ RIGHTS UPON EVENT OF
DEFAULT.  IF AN EVENT OF DEFAULT OCCURS OR IS CONTINUING, THEN JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT, SHALL AT THE REQUEST, OR MAY WITH THE CONSENT, OF THE
REQUIRED LENDERS, BY NOTICE TO KRAFT AND THE BORROWERS:


 


(A)                                DECLARE THE OBLIGATION OF EACH LENDER TO MAKE
FURTHER ADVANCES TO BE TERMINATED, WHEREUPON THE SAME SHALL FORTHWITH TERMINATE,
AND


 


(B)                               DECLARE ALL THE ADVANCES THEN OUTSTANDING, ALL
INTEREST THEREON AND ALL OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT TO BE
FORTHWITH DUE AND PAYABLE, WHEREUPON THE ADVANCES THEN OUTSTANDING, ALL SUCH
INTEREST AND ALL SUCH AMOUNTS SHALL BECOME AND BE FORTHWITH DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR FURTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS;


 

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code, (i)
the obligation of each Lender to make Advances shall automatically be terminated
and (ii) the Advances then outstanding, all such interest and all such amounts
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.

 


ARTICLE VII

THE ADMINISTRATIVE AGENTS


 


SECTION 7.01.                             AUTHORIZATION AND ACTION.  EACH LENDER
HEREBY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENTS TO TAKE SUCH ACTION AS
AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND DISCRETION UNDER THIS
AGREEMENT AS ARE DELEGATED TO THE ADMINISTRATIVE AGENTS BY THE TERMS HEREOF,
TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO. 
AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ENFORCEMENT OR COLLECTION OF THE NOTES), THE ADMINISTRATIVE
AGENTS SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION, BUT
SHALL BE REQUIRED TO ACT OR TO REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED
IN SO ACTING OR REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF THE REQUIRED
LENDERS, AND SUCH INSTRUCTIONS SHALL BE BINDING UPON ALL LENDERS AND ALL HOLDERS
OF NOTES; PROVIDED, HOWEVER, THAT NO ADMINISTRATIVE AGENT SHALL BE REQUIRED TO
TAKE ANY ACTION THAT EXPOSES SUCH ADMINISTRATIVE AGENT TO PERSONAL LIABILITY OR
THAT IS CONTRARY TO THIS

 

39

--------------------------------------------------------------------------------


 


AGREEMENT OR APPLICABLE LAW.  EACH OF THE ADMINISTRATIVE AGENTS AGREES TO GIVE
TO EACH LENDER PROMPT NOTICE OF EACH NOTICE GIVEN TO IT BY KRAFT OR ANY BORROWER
AS REQUIRED BY THE TERMS OF THIS AGREEMENT OR AT THE REQUEST OF KRAFT OR SUCH
BORROWER, AND ANY NOTICE PROVIDED PURSUANT TO SECTION 5.01(C)(IV).


 


SECTION 7.02.                             ADMINISTRATIVE AGENTS’ RELIANCE, ETC. 
NEITHER THE ADMINISTRATIVE AGENTS NOR ANY OF THEIR DIRECTORS, OFFICERS, AGENTS
OR EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT
OR THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT, EXCEPT FOR ITS OR THEIR OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE GENERALITY OF
THE FOREGOING, THE ADMINISTRATIVE AGENTS:


 


(A)                                MAY TREAT THE LENDER THAT MADE ANY ADVANCE AS
THE HOLDER OF THE DEBT RESULTING THEREFROM UNTIL JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, RECEIVES AND ACCEPTS AN ASSIGNMENT AND ACCEPTANCE ENTERED
INTO BY SUCH LENDER, AS ASSIGNOR, AND AN ELIGIBLE ASSIGNEE, AS ASSIGNEE, AS
PROVIDED IN SECTION 9.07;


 


(B)                               MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
COUNSEL FOR KRAFT OR ANY BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER
EXPERTS SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED
TO BE TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR EXPERTS;


 


(C)                                MAKE NO WARRANTY OR REPRESENTATION TO ANY
LENDER AND SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY STATEMENTS, WARRANTIES
OR REPRESENTATIONS (WHETHER WRITTEN OR ORAL) MADE IN OR IN CONNECTION WITH THIS
AGREEMENT;


 


(D)                               SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO
INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THIS AGREEMENT ON THE PART OF KRAFT OR ANY BORROWER OR TO INSPECT
THE PROPERTY (INCLUDING THE BOOKS AND RECORDS) OF KRAFT OR SUCH BORROWER;


 


(E)                                SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR
THE DUE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY
OR VALUE OF THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO; AND


 


(F)                                  SHALL INCUR NO LIABILITY UNDER OR IN
RESPECT OF THIS AGREEMENT BY ACTING UPON ANY NOTICE, CONSENT, CERTIFICATE OR
OTHER INSTRUMENT OR WRITING (WHICH MAY BE BY TELECOPIER, TELEGRAM OR TELEX)
BELIEVED BY IT TO BE GENUINE AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.


 


SECTION 7.03.                             JPMORGAN CHASE, CITIBANK AND
AFFILIATES.  WITH RESPECT TO ITS COMMITMENT AND THE ADVANCES MADE BY IT, EACH OF
JPMORGAN CHASE AND CITIBANK SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS
AGREEMENT AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT AN
ADMINISTRATIVE AGENT; AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED, INCLUDE JPMORGAN CHASE AND CITIBANK IN THEIR INDIVIDUAL
CAPACITIES.  JPMORGAN CHASE AND CITIBANK AND THEIR AFFILIATES MAY ACCEPT
DEPOSITS FROM, LEND

 

40

--------------------------------------------------------------------------------


 


MONEY TO, ACT AS TRUSTEE UNDER INDENTURES OF, ACCEPT INVESTMENT BANKING
ENGAGEMENTS FROM AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH, KRAFT, ANY
BORROWER, ANY OF ITS SUBSIDIARIES AND ANY PERSON WHO MAY DO BUSINESS WITH OR OWN
SECURITIES OF KRAFT, ANY BORROWER OR ANY SUCH SUBSIDIARY, ALL AS IF JPMORGAN
CHASE AND CITIBANK WERE NOT ADMINISTRATIVE AGENTS AND WITHOUT ANY DUTY TO
ACCOUNT THEREFOR TO THE LENDERS.


 


SECTION 7.04.                             LENDER CREDIT DECISION.  EACH LENDER
ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON EITHER
ADMINISTRATIVE AGENT, EITHER SYNDICATION AGENT, ANY ARRANGER AND DOCUMENTATION
AGENT, OR ANY OTHER LENDER AND BASED ON THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.01 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT.  EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON ANY ADMINISTRATIVE AGENT, SYNDICATION AGENT, ARRANGER AND
DOCUMENTATION AGENT, OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT.


 


SECTION 7.05.                             INDEMNIFICATION.  THE LENDERS AGREE TO
INDEMNIFY EACH ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY KRAFT OR
THE BORROWERS), RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE PRO
RATA ADVANCES THEN OWING TO EACH OF THEM (OR IF NO PRO RATA ADVANCES ARE AT THE
TIME OUTSTANDING, RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS OF THEIR
COMMITMENTS), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST SUCH ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY SUCH ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT (COLLECTIVELY, THE “INDEMNIFIED COSTS”), PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF THE INDEMNIFIED COSTS RESULTING FROM
SUCH ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE SUCH ADMINISTRATIVE
AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY SUCH ADMINISTRATIVE AGENT IN CONNECTION
WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION,
AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
THIS AGREEMENT, TO THE EXTENT THAT SUCH ADMINISTRATIVE AGENT IS NOT REIMBURSED
FOR SUCH EXPENSES BY KRAFT OR THE BORROWERS.  IN THE CASE OF ANY INVESTIGATION,
LITIGATION OR PROCEEDING GIVING RISE TO ANY INDEMNIFIED COSTS, THIS SECTION 7.05
APPLIES WHETHER ANY SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY
ANY ADMINISTRATIVE AGENT, ANY LENDER OR A THIRD PARTY.


 


SECTION 7.06.                             SUCCESSOR ADMINISTRATIVE AGENTS.  AN
ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO
THE LENDERS AND KRAFT AND MAY BE REMOVED AT ANY TIME WITH OR WITHOUT CAUSE BY
THE REQUIRED LENDERS.  UPON THE RESIGNATION OR REMOVAL OF JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, CITIBANK, AS ADMINISTRATIVE AGENT, SHALL SUCCEED TO AND
BECOME VESTED WITH ALL THE RIGHTS, POWERS, DISCRETION, PRIVILEGES AND DUTIES OF
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AND JPMORGAN CHASE, AS ADMINISTRATIVE
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT. 
UPON ANY OTHER SUCH RESIGNATION OR REMOVAL WHICH RESULTS IN THERE BEING NO
ADMINISTRATIVE AGENT HEREUNDER, THE

 

41

--------------------------------------------------------------------------------


 


REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR ADMINISTRATIVE
AGENT.  IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL HAVE BEEN SO APPOINTED BY THE
REQUIRED LENDERS, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT, WITHIN 30 DAYS AFTER
THE RETIRING ADMINISTRATIVE AGENT’S GIVING OF NOTICE OF RESIGNATION OR THE
REQUIRED LENDERS’ REMOVAL OF THE RETIRING ADMINISTRATIVE AGENT, THEN THE
RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT, WHICH SHALL BE A COMMERCIAL BANK ORGANIZED UNDER THE LAWS
OF THE UNITED STATES OF AMERICA OR OF ANY STATE THEREOF AND HAVING A COMBINED
CAPITAL AND SURPLUS OF AT LEAST $500,000,000.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE
AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS, POWERS, DISCRETION, PRIVILEGES AND DUTIES OF THE
RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT.  AFTER ANY
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS
ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE VII SHALL INURE TO ITS
BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.


 


SECTION 7.07.                             SYNDICATION AGENTS AND ARRANGERS AND
DOCUMENTATION AGENTS.  CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH AND
DEUTSCHE BANK SECURITIES INC. HAVE BEEN DESIGNATED AS SYNDICATION AGENTS, AND
ABN AMRO BANK N.V., BNP PARIBAS, HSBC BANK USA, NATIONAL ASSOCIATION AND UBS
SECURITIES LLC HAVE BEEN DESIGNATED AS ARRANGERS AND DOCUMENTATION AGENTS, UNDER
THIS AGREEMENT, BUT THE USE OF SUCH TITLES DOES NOT IMPOSE ON ANY OF THEM ANY
DUTIES OR OBLIGATIONS GREATER THAN THOSE OF ANY OTHER LENDER.


 


ARTICLE VIII

GUARANTY


 


SECTION 8.01.                             GUARANTY.  KRAFT HEREBY
UNCONDITIONALLY AND IRREVOCABLY GUARANTEES (THE UNDERTAKING OF KRAFT CONTAINED
IN THIS ARTICLE VIII BEING THE “GUARANTY”) THE PUNCTUAL PAYMENT WHEN DUE,
WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, OF ALL OBLIGATIONS OF
EACH BORROWER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT, WHETHER FOR
PRINCIPAL, INTEREST, FEES, EXPENSES OR OTHERWISE (SUCH OBLIGATIONS BEING THE
“OBLIGATIONS”), AND ANY AND ALL EXPENSES (INCLUDING COUNSEL FEES AND EXPENSES)
INCURRED BY JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, OR THE LENDERS IN ENFORCING
ANY RIGHTS UNDER THE GUARANTY.


 


SECTION 8.02.                             GUARANTY ABSOLUTE.  KRAFT GUARANTEES
THAT THE OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, REGARDLESS OF ANY LAW, REGULATION OR ORDER NOW OR HEREAFTER IN EFFECT
IN ANY JURISDICTION AFFECTING ANY OF SUCH TERMS OR THE RIGHTS OF JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT, OR THE LENDERS WITH RESPECT THERETO.  THE LIABILITY OF
KRAFT UNDER THIS GUARANTY SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:


 


(A)                                ANY LACK OF VALIDITY, ENFORCEABILITY OR
GENUINENESS OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT RELATING THERETO;

 

42

--------------------------------------------------------------------------------


 


(B)                               ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM THIS AGREEMENT;


 


(C)                                ANY EXCHANGE, RELEASE OR NON-PERFECTION OF
ANY COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE
FROM ANY OTHER GUARANTY, FOR ALL OR ANY OF THE OBLIGATIONS; OR


 


(D)                               ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, A BORROWER OR KRAFT .


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by JPMorgan Chase, as Administrative Agent, or any Lender
upon the insolvency, bankruptcy or reorganization of a Borrower or otherwise,
all as though such payment had not been made.

 


SECTION 8.03.                             WAIVERS.  (A)  KRAFT HEREBY WAIVES
PROMPTNESS, DILIGENCE, NOTICE OF ACCEPTANCE AND ANY OTHER NOTICE WITH RESPECT TO
ANY OF THE OBLIGATIONS AND THIS GUARANTY AND ANY REQUIREMENT THAT JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT, OR ANY LENDER PROTECT, SECURE, PERFECT OR INSURE
ANY SECURITY INTEREST OR LIEN OR ANY PROPERTY SUBJECT THERETO OR EXHAUST ANY
RIGHT OR TAKE ANY ACTION AGAINST A BORROWER OR ANY OTHER PERSON OR ANY
COLLATERAL.


 


(B)                                 KRAFT HEREBY IRREVOCABLY WAIVES ANY CLAIMS
OR OTHER RIGHTS THAT IT MAY NOW OR HEREAFTER ACQUIRE AGAINST ANY BORROWER THAT
ARISE FROM THE EXISTENCE, PAYMENT, PERFORMANCE OR ENFORCEMENT OF KRAFT’S
OBLIGATIONS UNDER THIS GUARANTY OR THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION
OR INDEMNIFICATION AND ANY RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY OF
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, OR ANY LENDER AGAINST SUCH BORROWER OR
ANY COLLATERAL, WHETHER OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES IN EQUITY OR
UNDER CONTRACT, STATUTE OR COMMON LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHT
TO TAKE OR RECEIVE FROM SUCH BORROWER, DIRECTLY OR INDIRECTLY, IN CASH OR OTHER
PROPERTY OR BY SET-OFF OR IN ANY OTHER MANNER, PAYMENT OR SECURITY ON ACCOUNT OF
SUCH CLAIM, REMEDY OR RIGHT.  IF ANY AMOUNT SHALL BE PAID TO KRAFT IN VIOLATION
OF THE PRECEDING SENTENCE AT ANY TIME PRIOR TO THE LATER OF THE CASH PAYMENT IN
FULL OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY AND
THE TERMINATION DATE, SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AND THE LENDERS AND SHALL FORTHWITH BE
PAID TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, TO BE CREDITED AND APPLIED TO
THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY, WHETHER
MATURED OR UNMATURED, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THIS
GUARANTY, OR TO BE HELD AS COLLATERAL FOR ANY OBLIGATIONS OR OTHER AMOUNTS
PAYABLE UNDER THIS GUARANTY THEREAFTER ARISING.  KRAFT ACKNOWLEDGES THAT IT WILL
RECEIVE DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS
CONTEMPLATED BY THIS AGREEMENT AND THIS GUARANTY AND THAT THE WAIVER SET FORTH
IN THIS SECTION 8.03(B) IS KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


 


SECTION 8.04.                             CONTINUING GUARANTY.  THIS GUARANTY IS
A CONTINUING GUARANTY AND SHALL (A) REMAIN IN FULL FORCE AND EFFECT UNTIL
PAYMENT IN FULL (AFTER THE TERMINATION DATE) OF THE

 

43

--------------------------------------------------------------------------------


 


OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY, (B) BE BINDING
UPON KRAFT, ITS SUCCESSORS AND ASSIGNS, AND (C) INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE LENDERS, JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AND THEIR
RESPECTIVE SUCCESSORS, TRANSFEREES AND ASSIGNS.


 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.01.                             AMENDMENTS, ETC.  NO AMENDMENT OR
WAIVER OF ANY PROVISION OF THIS AGREEMENT, NOR CONSENT TO ANY DEPARTURE BY ANY
BORROWER OR KRAFT THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME
SHALL BE IN WRITING AND SIGNED BY THE REQUIRED LENDERS, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT
SHALL, UNLESS IN WRITING AND SIGNED BY ALL THE LENDERS AFFECTED THEREBY, DO ANY
OF THE FOLLOWING:  (A) WAIVE ANY OF THE CONDITIONS SPECIFIED IN SECTIONS 3.01
AND 3.02, (B) INCREASE THE COMMITMENTS OF THE LENDERS OR SUBJECT THE LENDERS TO
ANY ADDITIONAL OBLIGATIONS, (C) REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE PRO
RATA ADVANCES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, (D) POSTPONE ANY
DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE PRO RATA
ADVANCES, OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, (E) CHANGE THE
PERCENTAGE OF THE COMMITMENTS OR OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE
PRO RATA ADVANCES, OR THE NUMBER OF LENDERS, THAT SHALL BE REQUIRED FOR THE
LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER, (F) RELEASE KRAFT FROM ANY
OF ITS OBLIGATIONS UNDER ARTICLE VIII OR (G) AMEND THIS SECTION 9.01; PROVIDED
FURTHER THAT NO WAIVER OF THE CONDITIONS SPECIFIED IN SECTION 3.04 IN CONNECTION
WITH ANY COMPETITIVE BID BORROWING SHALL BE EFFECTIVE UNLESS CONSENTED TO BY ALL
LENDERS MAKING COMPETITIVE BID ADVANCES AS PART OF SUCH COMPETITIVE BID
BORROWING; AND PROVIDED FURTHER THAT NO AMENDMENT, WAIVER OR CONSENT SHALL,
UNLESS IN WRITING AND SIGNED BY JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, IN
ADDITION TO THE LENDERS REQUIRED ABOVE TO TAKE SUCH ACTION, AFFECT THE RIGHTS OR
DUTIES OF JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, UNDER THIS AGREEMENT OR ANY
PRO RATA ADVANCE.


 


SECTION 9.02.                             NOTICES, ETC.  (A) ADDRESSES.  ALL
NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER SHALL BE IN WRITING
(INCLUDING TELECOPIER COMMUNICATION) AND MAILED, TELECOPIED, OR DELIVERED, AS
FOLLOWS:


 

if to any Borrower:

 

c/o Kraft Foods Inc.
Three Lakes Drive
Northfield, Illinois 60093
Attention:  Executive Vice President and Chief Financial Officer
Fax number:  (847) 646-7759;

 

44

--------------------------------------------------------------------------------


 

with a copy to:

 

Altria Corporate Services, Inc.
120 Park Avenue
New York, New York  10017
Attention:  Treasury Department - Debt Administration
Fax number:  (917) 663-5345;

 

if to Kraft, as guarantor:

 

Kraft Foods Inc.
Three Lakes Drive
Northfield, Illinois 60093
Attention:  Secretary
Fax number:  (847) 646-2950;

 

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto;

 

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

 

if to JPMorgan Chase, as Administrative Agent:

 

c/o JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, New York 10017
Attention: Robert Sacks
Fax number: (212) 270-6637;

 

with a copy to:

 

JPMorgan Chase Bank, N.A.
Loan and Agency

1111 Fannin

10th Floor
Houston, Texas 77002
Attention: Leah Hughes
Fax number:  (713) 750-2932

and Michael Mekuria

Fax number: (713) 750-2452; or

 

as to any Borrower, Kraft or JPMorgan Chase, as Administrative Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Kraft and JPMorgan Chase, as
Administrative Agent.

 

45

--------------------------------------------------------------------------------


 


(B)                                 EFFECTIVENESS OF NOTICES.  ALL SUCH NOTICES
AND COMMUNICATIONS SHALL, WHEN MAILED OR TELECOPIED, BE EFFECTIVE WHEN DEPOSITED
IN THE MAIL OR TELECOPIED, RESPECTIVELY, EXCEPT THAT NOTICES AND COMMUNICATIONS
TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, PURSUANT TO ARTICLE II, III OR VII
SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY JPMORGAN CHASE, AS ADMINISTRATIVE
AGENT.  DELIVERY BY TELECOPIER OF AN EXECUTED COUNTERPART OF ANY AMENDMENT OR
WAIVER OF ANY PROVISION OF THIS AGREEMENT OR OF ANY EXHIBIT HERETO TO BE
EXECUTED AND DELIVERED HEREUNDER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART THEREOF.


 


SECTION 9.03.                             NO WAIVER; REMEDIES.  NO FAILURE ON
THE PART OF ANY LENDER OR JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, TO EXERCISE,
AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER OR UNDER ANY NOTE SHALL OPERATE
AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
REMEDIES PROVIDED BY LAW.


 


SECTION 9.04.                             COSTS AND EXPENSES.  (A) 
ADMINISTRATIVE AGENT; ENFORCEMENT.  KRAFT AGREES TO PAY ON DEMAND ALL REASONABLE
COSTS AND EXPENSES IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION (EXCLUDING ANY COST OR EXPENSES FOR ADMINISTRATION RELATED TO THE
OVERHEAD OF JPMORGAN CHASE, AS ADMINISTRATIVE AGENT), MODIFICATION AND AMENDMENT
OF THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED HEREUNDER, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL
FOR JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, WITH RESPECT THERETO AND WITH
RESPECT TO ADVISING JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AS TO ITS RIGHTS
AND RESPONSIBILITIES UNDER THIS AGREEMENT, AND ALL COSTS AND EXPENSES OF THE
LENDERS AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, IF ANY (INCLUDING, WITHOUT
LIMITATION, REASONABLE COUNSEL FEES AND EXPENSES OF THE LENDERS AND JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT), IN CONNECTION WITH THE ENFORCEMENT (WHETHER
THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF THIS AGREEMENT AND THE
OTHER DOCUMENTS TO BE DELIVERED HEREUNDER.


 


(B)                                 PREPAYMENT OF LIBO RATE ADVANCES OR FLOATING
RATE BID ADVANCES.  IF ANY PAYMENT OF PRINCIPAL OF LIBO RATE ADVANCE OR FLOATING
RATE BID ADVANCE IS MADE OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD FOR
SUCH ADVANCE OR AT ITS MATURITY, AS A RESULT OF A PAYMENT PURSUANT TO SECTION
2.11, ACCELERATION OF THE MATURITY OF THE ADVANCES PURSUANT TO SECTION 6.02, AN
ASSIGNMENT MADE AS A RESULT OF A DEMAND BY KRAFT PURSUANT TO SECTION 9.07(A) OR
FOR ANY OTHER REASON, KRAFT SHALL, UPON DEMAND BY ANY LENDER (WITH A COPY OF
SUCH DEMAND TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT), PAY TO JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF SUCH LENDER ANY AMOUNTS REQUIRED TO
COMPENSATE SUCH LENDER FOR ANY ADDITIONAL LOSSES, COSTS OR EXPENSES WHICH IT MAY
REASONABLY INCUR AS A RESULT OF SUCH PAYMENT, INCLUDING, WITHOUT LIMITATION, ANY
LOSS (EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON
OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY
LENDER TO FUND OR MAINTAIN SUCH ADVANCE.  WITHOUT PREJUDICE TO THE SURVIVAL OF
ANY OTHER AGREEMENT OF ANY BORROWER OR KRAFT HEREUNDER, THE AGREEMENTS AND
OBLIGATIONS OF EACH BORROWER AND KRAFT CONTAINED IN SECTION 2.02(C), 2.05, 2.12,
2.15 AND THIS SECTION 9.04(B) SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL AND
INTEREST HEREUNDER.

 

46

--------------------------------------------------------------------------------


 


(C)                                  INDEMNIFICATION.  EACH BORROWER AND KRAFT
JOINTLY AND SEVERALLY AGREE TO INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE
AGENTS AND EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES, CONTROL PERSONS,
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS AND AGENTS (EACH, AN “INDEMNIFIED
PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL) WHICH MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTY, IN
EACH CASE IN CONNECTION WITH OR ARISING OUT OF, OR IN CONNECTION WITH THE
PREPARATION FOR OR DEFENSE OF, ANY INVESTIGATION, LITIGATION, OR PROCEEDING (I)
RELATED TO ANY TRANSACTION OR PROPOSED TRANSACTION (WHETHER OR NOT CONSUMMATED)
IN WHICH ANY PROCEEDS OF ANY BORROWING ARE APPLIED OR PROPOSED TO BE APPLIED,
DIRECTLY OR INDIRECTLY, BY ANY BORROWER, WHETHER OR NOT SUCH INDEMNIFIED PARTY
IS A PARTY TO SUCH TRANSACTION OR (II) RELATED TO ANY BORROWER’S OR KRAFT’S
ENTERING INTO THIS AGREEMENT, OR TO ANY ACTIONS OR OMISSIONS OF ANY BORROWER OR
KRAFT, ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES (OTHER THAN ALTRIA
GROUP, INC. AND ITS NON-KRAFT SUBSIDIARIES OR AFFILIATES) OR ANY OF ITS OR THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS IN CONNECTION THEREWITH, IN
EACH CASE WHETHER OR NOT AN INDEMNIFIED PARTY IS A PARTY THERETO AND WHETHER OR
NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY KRAFT OR ANY
BORROWER OR ANY OTHER PERSON; PROVIDED, HOWEVER, THAT NEITHER ANY BORROWER NOR
KRAFT SHALL BE REQUIRED TO INDEMNIFY ANY SUCH INDEMNIFIED PARTY FROM OR AGAINST
ANY PORTION OF SUCH CLAIMS, DAMAGES, LOSSES, LIABILITIES OR EXPENSES THAT IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY.


 


SECTION 9.05.                             RIGHT OF SET-OFF.  UPON (I) THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT AND (II) THE
MAKING OF THE REQUEST OR THE GRANTING OF THE CONSENT SPECIFIED BY SECTION 6.02
TO AUTHORIZE JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, TO DECLARE THE ADVANCES
DUE AND PAYABLE PURSUANT TO THE PROVISIONS OF SECTION 6.02, EACH LENDER IS
HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT
ANY TIME OWING BY SUCH LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF KRAFT OR
ANY BORROWER AGAINST ANY AND ALL OF THE OBLIGATIONS OF ANY BORROWER OR KRAFT NOW
OR HEREAFTER EXISTING UNDER THIS AGREEMENT, WHETHER OR NOT SUCH LENDER SHALL
HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED.  EACH LENDER SHALL PROMPTLY NOTIFY THE APPROPRIATE BORROWER OR KRAFT,
AS THE CASE MAY BE, AFTER ANY SUCH SET-OFF AND APPLICATION, PROVIDED THAT THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND
APPLICATION.  THE RIGHTS OF EACH LENDER AND ITS AFFILIATES UNDER THIS SECTION
9.05 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, OTHER RIGHTS OF SET-OFF) THAT SUCH LENDER AND ITS AFFILIATES MAY
HAVE.


 


SECTION 9.06.                             BINDING EFFECT.  THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF KRAFT, JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, CITIBANK, AS ADMINISTRATIVE AGENT, AND EACH LENDER AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NEITHER ANY BORROWER NOR
KRAFT SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDERS.


 


SECTION 9.07.                             ASSIGNMENTS AND PARTICIPATIONS.  (A) 
ASSIGNMENT OF LENDER OBLIGATIONS.  EACH LENDER MAY AND, IF DEMANDED BY KRAFT
UPON AT LEAST FIVE BUSINESS DAYS’

 

47

--------------------------------------------------------------------------------


 


NOTICE TO SUCH LENDER AND JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, WILL ASSIGN
TO ONE OR MORE PERSONS ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS COMMITMENT AND
THE PRO RATA ADVANCES OWING TO IT), SUBJECT TO THE FOLLOWING:


 

(I)                                     EACH SUCH ASSIGNMENT SHALL BE OF A
CONSTANT, AND NOT A VARYING, PERCENTAGE OF ALL RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (OTHER THAN, EXCEPT IN THE CASE OF AN ASSIGNMENT MADE AS A RESULT OF A
DEMAND BY KRAFT PURSUANT TO THIS SECTION 9.07(A), ANY COMPETITIVE BID ADVANCES
OWING TO SUCH LENDER OR ANY COMPETITIVE BID NOTES HELD BY IT);

 

(II)                                  THE AMOUNT OF THE COMMITMENT OF THE
ASSIGNING LENDER BEING ASSIGNED PURSUANT TO EACH SUCH ASSIGNMENT (DETERMINED AS
OF THE DATE OF THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT)
SHALL IN NO EVENT BE LESS THAN $10,000,000 (SUBJECT TO REDUCTION AT THE SOLE
DISCRETION OF KRAFT) AND SHALL BE AN INTEGRAL MULTIPLE OF $1,000,000;

 

(III)                               EACH SUCH ASSIGNMENT SHALL BE TO AN ELIGIBLE
ASSIGNEE;

 

(IV)                              EACH SUCH ASSIGNMENT MADE AS A RESULT OF A
DEMAND BY KRAFT PURSUANT TO THIS SECTION 9.07(A) SHALL BE ARRANGED BY KRAFT
AFTER CONSULTATION WITH JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, AND SHALL BE
EITHER AN ASSIGNMENT OF ALL OF THE RIGHTS AND OBLIGATIONS OF THE ASSIGNING
LENDER UNDER THIS AGREEMENT OR AN ASSIGNMENT OF A PORTION OF SUCH RIGHTS AND
OBLIGATIONS MADE CONCURRENTLY WITH ANOTHER SUCH ASSIGNMENT OR OTHER SUCH
ASSIGNMENTS WHICH TOGETHER COVER ALL OF THE RIGHTS AND OBLIGATIONS OF THE
ASSIGNING LENDER UNDER THIS AGREEMENT;

 

(V)                                 NO LENDER SHALL BE OBLIGATED TO MAKE ANY
SUCH ASSIGNMENT AS A RESULT OF A DEMAND BY KRAFT PURSUANT TO THIS SECTION
9.07(A) UNLESS AND UNTIL SUCH LENDER SHALL HAVE RECEIVED ONE OR MORE PAYMENTS
FROM EITHER THE BORROWERS TO WHICH IT HAS OUTSTANDING ADVANCES OR ONE OR MORE
ELIGIBLE ASSIGNEES IN AN AGGREGATE AMOUNT AT LEAST EQUAL TO THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE ADVANCES OWING TO SUCH LENDER, TOGETHER WITH
ACCRUED INTEREST THEREON TO THE DATE OF PAYMENT OF SUCH PRINCIPAL AMOUNT AND ALL
OTHER AMOUNTS PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT; AND

 

(VI)                              THE PARTIES TO EACH SUCH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, FOR ITS
ACCEPTANCE AND RECORDING IN THE REGISTER, AN ASSIGNMENT AND ACCEPTANCE, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500, PROVIDED THAT, IF SUCH
ASSIGNMENT IS MADE AS A RESULT OF A DEMAND BY KRAFT UNDER THIS SECTION 9.07(A),
KRAFT SHALL PAY OR CAUSE TO BE PAID SUCH $3,500 FEE.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto

 

48

--------------------------------------------------------------------------------


 

and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than those
provided under Section 9.04) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto), other than Section
9.12.

 


(B)                                 ASSIGNMENT AND ACCEPTANCE.  BY EXECUTING AND
DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING LENDER THEREUNDER AND THE
ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES
HERETO AS FOLLOWS:  (I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND
ACCEPTANCE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR THE EXECUTION,
LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS
AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (II)
SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF ANY BORROWER OR KRAFT
OR THE PERFORMANCE OR OBSERVANCE BY ANY BORROWER OR KRAFT OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO; (III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF
THIS AGREEMENT, TOGETHER WITH COPIES OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.01 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, SUCH ASSIGNING LENDER OR
ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE CONFIRMS THAT IT IS AN
ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE REPRESENTS THAT (A) THE SOURCE OF ANY
FUNDS IT IS USING TO ACQUIRE THE ASSIGNING LENDER’S INTEREST OR TO MAKE ANY
ADVANCE IS NOT AND WILL NOT BE PLAN ASSETS AS DEFINED UNDER THE REGULATIONS OF
THE DEPARTMENT OF LABOR OF ANY PLAN SUBJECT TO TITLE I OF ERISA OR SECTION 4975
OF THE CODE OR (B) THE ASSIGNMENT OR ADVANCE IS NOT AND WILL NOT BE A NON-EXEMPT
PROHIBITED TRANSACTION AS DEFINED IN SECTION 406 OF ERISA; (VII) SUCH ASSIGNEE
APPOINTS AND AUTHORIZES JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, TO TAKE SUCH
ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND DISCRETION UNDER
THIS AGREEMENT AS ARE DELEGATED TO JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, BY
THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO; AND (VIII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN
ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS THAT BY THE TERMS OF THIS
AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 


(C)                                  AGENT’S ACCEPTANCE. UPON ITS RECEIPT OF AN
ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE
REPRESENTING THAT IT IS AN ELIGIBLE ASSIGNEE, TOGETHER WITH ANY PRO RATA NOTE OR
NOTES SUBJECT TO SUCH ASSIGNMENT, JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
SHALL, IF SUCH ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN
SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO, (I) ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE, (II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND
(III) GIVE PROMPT NOTICE THEREOF TO KRAFT.

 

49

--------------------------------------------------------------------------------


 


(D)                                 REGISTER.  JPMORGAN CHASE, AS ADMINISTRATIVE
AGENT, SHALL MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 9.02 A COPY OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENT OF, AND
PRINCIPAL AMOUNT OF THE ADVANCES OWING TO, EACH LENDER FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR
ALL PURPOSES, ABSENT MANIFEST ERROR, AND KRAFT, THE BORROWERS, JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT, AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY KRAFT, ANY
BORROWER OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(E)                                  SALE OF PARTICIPATION.  EACH LENDER MAY
SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES IN OR TO ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ALL OR A PORTION OF ITS COMMITMENT, THE ADVANCES OWING TO IT AND ANY
NOTE OR NOTES HELD BY IT), SUBJECT TO THE FOLLOWING:


 

(I)                                     SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS COMMITMENT TO KRAFT HEREUNDER)
SHALL REMAIN UNCHANGED,

 

(II)                                  SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,

 

(III)                               KRAFT, THE OTHER BORROWERS, JPMORGAN CHASE,
AS ADMINISTRATIVE AGENT, AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, AND

 

(IV)                              NO PARTICIPANT UNDER ANY SUCH PARTICIPATION
SHALL HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY BORROWER OR KRAFT THEREFROM,
EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE
PRINCIPAL OF, OR INTEREST ON, THE ADVANCES OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, OR POSTPONE
ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE ADVANCES OR
ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT
TO SUCH PARTICIPATION.

 


(F)                                    DISCLOSURE OF INFORMATION.  ANY LENDER
MAY, IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION OR PROPOSED ASSIGNMENT
OR PARTICIPATION PURSUANT TO THIS SECTION 9.07, DISCLOSE TO THE ASSIGNEE OR
PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT, ANY INFORMATION RELATING TO
KRAFT OR ANY BORROWER FURNISHED TO SUCH LENDER BY OR ON BEHALF OF KRAFT OR ANY
BORROWER; PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE, THE ASSIGNEE OR
PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT SHALL AGREE TO PRESERVE THE
CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION RELATING TO KRAFT RECEIVED BY IT
FROM SUCH LENDER.

 

50

--------------------------------------------------------------------------------


 


(G)                                 REGULATION A SECURITY INTEREST. 
NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT, ANY LENDER MAY
AT ANY TIME CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE ADVANCES OWING TO IT AND ANY
NOTE OR NOTES HELD BY IT) IN FAVOR OF ANY FEDERAL RESERVE BANK IN ACCORDANCE
WITH REGULATION A.


 


SECTION 9.08.                             DESIGNATED SUBSIDIARIES.  (A) 
DESIGNATION.  KRAFT MAY AT ANY TIME, AND FROM TIME TO TIME, BY DELIVERY TO
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, OF A DESIGNATION AGREEMENT DULY
EXECUTED BY KRAFT AND THE RESPECTIVE SUBSIDIARY AND SUBSTANTIALLY IN THE FORM OF
EXHIBIT D HERETO, DESIGNATE SUCH SUBSIDIARY AS A “DESIGNATED SUBSIDIARY” FOR
PURPOSES OF THIS AGREEMENT AND SUCH SUBSIDIARY SHALL THEREUPON BECOME A
“DESIGNATED SUBSIDIARY” FOR PURPOSES OF THIS AGREEMENT AND, AS SUCH, SHALL HAVE
ALL OF THE RIGHTS AND OBLIGATIONS OF A BORROWER HEREUNDER.  JPMORGAN CHASE, AS
ADMINISTRATIVE AGENT, SHALL PROMPTLY NOTIFY EACH LENDER OF EACH SUCH DESIGNATION
BY KRAFT AND THE IDENTITY OF THE RESPECTIVE SUBSIDIARY.


 


(B)                                 TERMINATION.  UPON THE PAYMENT AND
PERFORMANCE IN FULL OF ALL OF THE INDEBTEDNESS, LIABILITIES AND OBLIGATIONS
UNDER THIS AGREEMENT OF ANY DESIGNATED SUBSIDIARY THEN, SO LONG AS AT THE TIME
NO NOTICE OF PRO RATA BORROWING OR NOTICE OF COMPETITIVE BID BORROWING IN
RESPECT OF SUCH DESIGNATED SUBSIDIARY IS OUTSTANDING, SUCH SUBSIDIARY’S STATUS
AS A “DESIGNATED SUBSIDIARY” SHALL TERMINATE UPON NOTICE TO SUCH EFFECT FROM
JPMORGAN CHASE, AS ADMINISTRATIVE AGENT, TO THE LENDERS (WHICH NOTICE JPMORGAN
CHASE, AS ADMINISTRATIVE AGENT, SHALL GIVE PROMPTLY, AND ONLY UPON ITS RECEIPT
OF A REQUEST THEREFOR FROM KRAFT).  THEREAFTER, THE LENDERS SHALL BE UNDER NO
FURTHER OBLIGATION TO MAKE ANY ADVANCE HEREUNDER TO SUCH FORMER DESIGNATED
SUBSIDIARY UNTIL SUCH TIME AS IT HAS BEEN REDESIGNATED A DESIGNATED SUBSIDIARY
BY KRAFT PURSUANT TO SECTION 9.08(A).


 


SECTION 9.09.                             GOVERNING LAW.  THIS AGREEMENT AND THE
NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.


 


SECTION 9.10.                             EXECUTION IN COUNTERPARTS.  THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED
TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AGREEMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.11.                             JURISDICTION, ETC.  (A)  SUBMISSION TO
JURISDICTION; SERVICE OF PROCESS.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  KRAFT AND EACH
BORROWER HEREBY AGREE THAT SERVICE OF PROCESS IN ANY SUCH ACTION

 

51

--------------------------------------------------------------------------------


 


OR PROCEEDING BROUGHT IN ANY SUCH NEW YORK STATE COURT OR IN SUCH FEDERAL COURT
MAY BE MADE UPON THE PROCESS AGENT APPOINTED PURSUANT TO SECTION 9.11(B) (THE
“PROCESS AGENT”) AND EACH DESIGNATED SUBSIDIARY HEREBY IRREVOCABLY APPOINTS THE
PROCESS AGENT ITS AUTHORIZED AGENT TO ACCEPT SUCH SERVICE OF PROCESS, AND AGREES
THAT THE FAILURE OF THE PROCESS AGENT TO GIVE ANY NOTICE OF ANY SUCH SERVICE
SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY JUDGMENT
RENDERED IN ANY ACTION OR PROCEEDING BASED THEREON. EACH BORROWER HEREBY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING IN
SUCH COURTS BY THE MAILING THEREOF BY ANY PARTIES HERETO BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH BORROWER AT ITS ADDRESS SPECIFIED
PURSUANT TO SECTION 9.02.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
PARTY MAY OTHERWISE HAVE TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE NOTES
IN THE COURTS OF ANY JURISDICTION.


 


(B)                                 APPOINTMENT OF PROCESS AGENT.  KRAFT AGREES
TO APPOINT A PROCESS AGENT FROM THE EFFECTIVE DATE THROUGH THE TERMINATION DATE
(I) TO RECEIVE ON BEHALF OF KRAFT, EACH BORROWER AND EACH DESIGNATED SUBSIDIARY
AND THEIR RESPECTIVE PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND
ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING IN ANY NEW
YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND (II) TO FORWARD FORTHWITH TO KRAFT, EACH BORROWER AND EACH
DESIGNATED SUBSIDIARY AT THEIR RESPECTIVE ADDRESSES COPIES OF ANY SUMMONS,
COMPLAINT AND OTHER PROCESS WHICH SUCH PROCESS AGENT RECEIVES IN CONNECTION WITH
ITS APPOINTMENT.  KRAFT WILL GIVE JPMORGAN CHASE, AS ADMINISTRATIVE AGENT,
PROMPT NOTICE OF SUCH PROCESS AGENT’S ADDRESS.


 


(C)                                  WAIVERS.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE NOTES IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


SECTION 9.12.                             CONFIDENTIALITY.  NONE OF THE AGENTS
NOR ANY LENDER SHALL DISCLOSE ANY CONFIDENTIAL INFORMATION RELATING TO KRAFT OR
ANY BORROWER TO ANY OTHER PERSON WITHOUT THE CONSENT OF KRAFT, OTHER THAN (A) TO
SUCH AGENT’S OR SUCH LENDER’S AFFILIATES AND THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND ADVISORS AND, AS CONTEMPLATED BY SECTION 9.07(F), TO
ACTUAL OR PROSPECTIVE ASSIGNEES AND PARTICIPANTS, AND THEN, IN EACH SUCH CASE,
ONLY ON A CONFIDENTIAL BASIS; PROVIDED, HOWEVER, THAT SUCH ACTUAL OR PROSPECTIVE
ASSIGNEE OR PARTICIPANT SHALL HAVE BEEN MADE AWARE OF THIS SECTION 9.12 AND
SHALL HAVE AGREED TO BE BOUND BY ITS PROVISIONS AS IF IT WERE A PARTY TO THIS
AGREEMENT, (B) AS REQUIRED BY ANY LAW, RULE OR REGULATION OR JUDICIAL PROCESS,
AND (C) AS REQUESTED OR REQUIRED BY ANY STATE, FEDERAL OR FOREIGN AUTHORITY OR
EXAMINER REGULATING BANKS OR BANKING OR OTHER FINANCIAL INSTITUTIONS.


 


SECTION 9.13.                             INTEGRATION.  THIS AGREEMENT AND THE
NOTES REPRESENT THE AGREEMENT OF KRAFT, THE OTHER BORROWERS, THE ADMINISTRATIVE
AGENTS AND THE LENDERS WITH RESPECT

 

52

--------------------------------------------------------------------------------


 


TO THE SUBJECT MATTER HEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY THE ADMINISTRATIVE AGENTS, KRAFT, THE OTHER
BORROWERS OR ANY LENDER RELATIVE TO THE SUBJECT MATTER HEREOF NOT EXPRESSLY SET
FORTH OR REFERRED TO HEREIN OR IN THE NOTES OTHER THAN THE MATTERS REFERRED TO
IN SECTIONS 2.09(B) AND 9.04(A) AND EXCEPT FOR CONFIDENTIALITY AGREEMENTS
ENTERED INTO BY EACH LENDER IN CONNECTION WITH THIS AGREEMENT.


 

Section 9.14.                             USA Patriot Act Notice.  Each
Administrative Agent and each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act.

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

KRAFT FOODS INC.

 

 

 

 

 

By:

  /s/ JAMES P. DOLLIVE

 

 

Name: James P. Dollive

 

Title: Executive Vice President and Chief
Financial Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

By:

  /s/ ROBERT T. SACKS

 

 

Name:

Robert T. Sacks

 

Title:

Managing Director

 

 

 

CITIBANK, N.A.,
as Administrative Agent

 

 

 

 

 

By:

  /s/ MARC MERLINO

 

 

Name:

Marc Merlino

 

Title:

Vice President

 

 

 

CREDIT SUISSE FIRST BOSTON, CAYMAN
ISLANDS BRANCH,
as Syndication Agent

 

 

 

 

 

By:

  /s/ KARL STUDER

 

 

Name:

Karl Studer

 

Title:

Director

 

 

 

By:

  /s/ KARIM BLASETTI

 

 

Name:

Karim Blasetti

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

 

 

DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent

 

 

 

By:

  /s/ HANS-JOSEF THIELE

 

 

Name:

Hans-Josef Thiele

 

Title:

Director

 

 

 

By:

  /s/ MICHAEL DIETZ

 

 

Name:

Michael Dietz

 

Title:

Director

 

 

 

 

 

ABN AMRO BANK N.V.,
as Arranger and Documentation Agent

 

 

 

By:

  /s/ ERIC OPPENHEIMER

 

 

Name:

Eric Oppenheimer

 

Title:

Director

 

 

 

By:

  /s/ KEVIN LEGALLO

 

 

Name:

Kevin LeGallo

 

Title:

Assistant Vice President

 

 

 

 

 

BNP PARIBAS,
as Arranger and Documentation Agent

 

 

 

By:

  /s/ ANGELA B. ARNOLD

 

 

Name:

Angela B. Arnold

 

Title:

Vice President

 

 

 

By:

  /s/ RICHARD PACE

 

 

Name:

Richard Pace

 

Title:

Managing Director

 

 

 

HSBC BANK USA, NATIONAL
ASSOCIATION,
as Arranger and Documentation Agent

 

 

 

By:

  /s/ JEREMY BOLLINGTON

 

 

Name:

Jeremy Bollington

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

UBS SECURITIES LLC,
as Arranger and Documentation Agent

 

 

 

By:

  /s/ DAVID A. JUGE

 

 

Name:

David A. Juge

 

Title:

Managing Director

 

 

 

By:

  /s/ BARBARA S. WANG

 

 

Name:

Barbara S. Wang

 

Title:

Director and Counsel

 

--------------------------------------------------------------------------------